Exhibit 10.1
Execution Version
     
 
Published CUSIP Number: 48354VAAO
REVOLVING CREDIT AGREEMENT
Dated as of September 17, 2009
among
KAMAN CORPORATION
and
CERTAIN SUBSIDIARIES,
as Borrowers,
BANK OF AMERICA, N.A.
and
THE BANK OF NOVA SCOTIA,
as the Co-Administrative Agents for the Lenders,
BANK OF AMERICA, N.A.,
as the Administrator and Collateral Agent,
The Other Lenders Party Hereto,
RBS CITIZENS, NATIONAL ASSOCIATION,
as Syndication Agent,
and
BANC OF AMERICA SECURITIES LLC,
THE BANK OF NOVA SCOTIA,
and
RBS SECURITIES INC.,
as the Co-Lead Arrangers and Book Managers
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
Page
 
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
1.01. Defined Terms
    1  
 
       
1.02. Other Interpretive Provisions
    27  
 
       
1.03. Accounting Terms
    28  
 
       
1.04. Rounding
    28  
 
       
1.05. Exchange Rates; Currency Equivalents
    28  
 
       
1.06. Additional Alternative Currencies
    29  
 
       
1.07. Change of Currency
    30  
 
       
1.08. Times of Day
    30  
 
       
1.09. Letter of Credit Amounts
    30  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    30  
 
       
2.01. Committed Loans
    30  
 
       
2.02. Borrowings, Conversions and Continuations of Committed Loans
    31  
 
       
2.03. Letters of Credit
    33  
 
       
2.04. Swing Line Loans
    41  
 
       
2.05. Prepayments
    44  
 
       
2.06. Termination or Reduction of Commitments
    45  
 
       
2.07. Repayment of Loans
    45  
 
       
2.08. Interest
    46  
 
       
2.09. Fees
    46  
 
       
2.10. Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    48    
2.11. Evidence of Debt
    49    
2.12. Payments Generally; Administrator’s Clawback
    49  
 
       
2.13. Sharing of Payments by Lenders
    51  
 
       
2.14. Designated Borrowers
    52  
 
       
2.15. Increase in Commitments
    53  
 
       
2.16. Collateral and Guaranties
    54  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    55  
 
       
3.01. Taxes
    55  
 
       
3.02. Illegality
    59  

-i-



--------------------------------------------------------------------------------



 



         
 
        TABLE OF CONTENTS
(continued)
   
Page
 
 
       
 
       
3.03. Inability to Determine Rates
    59  
 
       
3.04. Increased Costs; Reserves on Eurocurrency Rate Loans
    60  
 
       
3.05. Compensation for Losses
    62  
 
       
3.06. Mitigation Obligations; Replacement of Lenders
    62  
 
       
3.07. Survival
    63  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    63  
 
       
4.01. Conditions of Initial Credit Extension
    63  
 
       
4.02. Conditions to all Credit Extensions
    66  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    67  
 
       
5.01. Due Organization; Good Standing; Qualification
    67  
 
       
5.02. Due Authorization; No Conflicts
    67  
 
       
5.03. Binding Agreements
    67  
 
       
5.04. Subsidiaries; Maintenance of Domestic Subsidiary Guarantee
    68  
 
       
5.05. No Default
    68  
 
       
5.06. Financial Statements
    68  
 
       
5.07. No Material Adverse Changes
    68  
 
       
5.08. No Material Litigation
    68  
 
       
5.09. Environmental Compliance
    68  
 
       
5.10. Liens
    69  
 
       
5.11. ERISA Compliance
    69  
 
       
5.12. Ownership of Properties
    70  
 
       
5.13. Taxes
    70  
 
       
5.14. Regulations U and X
    70  
 
       
5.15. Investment Company Act
    71  
 
       
5.16. Accuracy of Information
    71  
 
       
5.17. Use of Proceeds
    71  
 
       
5.18. Compliance with Laws
    71  
 
       
5.19. Representations as to Foreign Subsidiaries
    71  
 
       
5.20. Governmental Authorization; Other Consents
    72  
 
       
5.21. Insurance
    72  
 
       
5.22. Intellectual Property; Licenses, Etc.
    72  

-ii-



--------------------------------------------------------------------------------



 



          TABLE OF CONTENTS
(continued)
   
Page
 
5.23. Solvency
    73  
 
       
5.24. Collateral Documents
    73  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    73  
 
       
6.01. Financial Statements
    73  
 
       
6.02. Securities Regulation Compliance Reports
    74  
 
       
6.03. Insurance
    75  
 
       
6.04. Conduct of Business
    75  
 
       
6.05. Records and Accounts
    76  
 
       
6.06. Inspection
    76  
 
       
6.07. Domestic Subsidiary Guarantees
    76  
 
       
6.08. Further Assurances
    76  
 
       
6.09. Payment of Obligations
    76  
 
       
6.10. Compliance with Laws
    77  
 
       
6.11. Notices
    77  
 
       
6.12. Use of Proceeds
    77  
 
       
6.13. Covenant to Guarantee Obligations and Give Security
    78  
 
       
6.14. Compliance with Environmental Laws
    79  
 
       
6.15. Approvals and Authorizations
    79  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    79  
 
       
7.01. Liens
    79  
 
       
7.02. Limitation on Indebtedness
    80  
 
       
7.03. Contingent Liabilities
    81  
 
       
7.04. Consolidation or Merger
    81  
 
       
7.05. Limitation on Certain Other Fundamental Changes; Amendment to Organization
Documents
    82  
 
       
7.06. Sale of Assets
    82  
 
       
7.07. Affiliate Transactions
    83  
 
       
7.08. Certain Restrictive Agreements
    83  
 
       
7.09. Compliance With Environmental Laws
    83  
 
       
7.10. Limitation on Investments
    83  
 
       
7.11. Limitations on Acquisitions
    84  

-iii-



--------------------------------------------------------------------------------



 



         
 
        TABLE OF CONTENTS
(continued)
   
Page
 
7.12. Fiscal Year; Accounting Changes
    84  
 
       
7.13. Limitations on Transfers to Foreign Subsidiaries
    84  
 
       
7.14. Most Favored Lender
    84  
 
       
7.15. Change in Nature of Business
    85  
 
       
7.16. Use of Proceeds
    85  
 
       
7.17. Prepayments, Etc. of Unsecured Indebtedness
    85  
 
       
7.18. Financial Covenants
    85  
 
       
7.19. Limitations on Swap Contracts
    86  
 
       
7.20. Limitation on Obligations under Secured Hedge Agreements, Secured Cash
Management Agreements and Secured Lines
    86  
 
       
ARTICLE VIII. EVENTS OF DEFAULT; CERTAIN REMEDIES
    86  
 
       
8.01. Events of Default
    86  
 
       
8.02. Remedies Upon Event of Default
    88  
 
       
8.03. Application of Funds
    88  
 
       
ARTICLE IX. THE CO-ADMINISTRATIVE AGENTS, COLLATERAL AGENT AND THE ADMINISTRATOR
    89  
 
       
9.01. Appointment and Authority
    89  
 
       
9.02. Rights as a Lender
    90  
 
       
9.03. Exculpatory Provisions
    90  
 
       
9.04. Reliance by each Co-Administrative Agent, the Collateral Agent and the
Administrator
    91  
 
       
9.05. Delegation of Duties
    92  
 
       
9.06. Resignation of Any Co-Administrative Agent, the Collateral Agent or the
Administrator
    92  
 
       
9.07. Non-Reliance on Any Co-Administrative Agent, the Collateral Agent the
Administrator and Other Lenders
    93  
 
       
9.08. No Other Duties, Etc.
    93  
 
       
9.09. Co-Administrative Agents, Collateral Agent and Administrator May File
Proofs of Claim
    94  
 
       
9.10. Collateral Matters
    95  
 
       
9.11. Guaranty Matters
    95  
 
       
9.12. Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Lines
    95  

-iv-



--------------------------------------------------------------------------------



 



          TABLE OF CONTENTS
(continued)
   
Page
 
ARTICLE X. MISCELLANEOUS
    96  
 
       
10.01. Amendments, Etc.
    96  
 
       
10.02. Notices; Effectiveness; Electronic Communication
    98  
 
       
10.03. No Waiver; Cumulative Remedies; Enforcement
    100  
 
       
10.04. Expenses; Indemnity; Damage Waiver
    100  
 
       
10.05. Payments Set Aside
    103  
 
       
10.06. Successors and Assigns
    103  
 
       
10.07. Treatment of Certain Information; Confidentiality
    107  
 
       
10.08. Right of Setoff
    107  
 
       
10.09. Interest Rate Limitation
    108  
 
       
10.10. Counterparts; Integration; Effectiveness
    108  
 
       
10.11. Survival of Representations and Warranties
    108  
 
       
10.12. Severability
    109  
 
       
10.13. Replacement of Lenders
    109  
 
       
10.14. Governing Law; Jurisdiction; Etc.
    110  
 
       
10.15. Waiver of Jury Trial
    111  
 
       
10.16. No Advisory or Fiduciary Responsibility
    111  
 
       
10.17. Electronic Execution of Assignments and Certain Other Documents
    112  
 
       
10.18. USA Patriot Act
    112  
 
       
10.19. Judgment Currency
    112  

-v-



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01A
  Existing Letters of Credit
1.01B
  Mandatory Cost Formulae
2.01
  Commitments and Applicable Percentages
5.04
  Subsidiaries; Other Equity Investments
5.12(b)
  Liens
5.12(c)
  Investments
5.22
  Intellectual Property Matters
7.17
  Existing Indebtedness
10.02
  Co-Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

     
A
  Form of Committed Loan Notice
B
  Form of Swing Line Loan Notice
C
  Form of Note
D
  Form of Compliance Certificate
E
  Form of Assignment and Assumption
F
  Form of Intercreditor Agreement
G
  Designated Borrower Request and Assumption Agreement
H
  Designated Borrower Notice

-vi-



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
     This REVOLVING CREDIT AGREEMENT (“Agreement”) is entered into as of
September 17, 2009, among KAMAN CORPORATION, a Connecticut corporation (the
“Company”), certain Subsidiaries of the Company party hereto pursuant to
Section 2.14 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A. (“Bank of America”), and THE BANK OF NOVA SCOTIA (“Scotia Capital”), as
Co-Administrative Agents (individually, a “Co-Administrative Agent” and
collectively, the “Co-Administrative Agents”) for the Lenders, RBS CITIZENS,
NATIONAL ASSOCIATION, as Syndication Agent (in such capacity, the “Syndication
Agent”), and BANK OF AMERICA, as the Administrator for the Lenders (in such
capacity, the “Administrator”) and as Collateral Agent for the Secured Parties
(in such capacity, the “Collateral Agent”).
     WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility and the Lenders are willing to do so on the terms and conditions
set forth herein;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01. Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means any transaction or series of related transactions
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (a) acquires any ongoing business or all or substantially all of
the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise, or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) a
majority of the securities of a corporation, which securities have ordinary
voting power for the election of directors (other than securities having such
power only by reason of the happening of a contingency) or a majority (by
percentage and voting power) of the outstanding partnership interests of a
partnership or membership interests of a limited liability company.
     “Administrative Questionnaire” means an Administrative Questionnaire in
form and substance satisfactory to the Administrator.
     “Administrator” means Bank of America as the “Administrator” hereunder and
any successor, transferee and assign thereof in such capacity.
     “Administrator Fee Letter” means that letter, dated as of August 5, 2009,
among the Administrator, Banc of America Securities LLC and the Company in
connection with this Agreement.

 



--------------------------------------------------------------------------------



 



     “Administrator’s Funding Office” means, with respect to any currency, the
Administrator’s address and, as appropriate, account set forth on Schedule 10.02
with respect to such currency, or such other address or account with respect to
such currency as the Administrator may from time to time notify the Company.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Revolving Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time.
     “Alternative Currency” means each of Euro, Sterling, Yen, Australian
Dollar, New Zealand Dollar, Canadian Dollar, Swiss Franc, Swedish Kroner and
each other currency (other than Dollars) that is approved in accordance with
Section 1.06.
     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrator or the L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.
     “Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $50,000,000. The Alternative Currency Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Annual Basket Amount” has the meaning specified in Section 7.06(e).
     “Annual Period” has the meaning specified in Section 7.06(e).
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Rate” means (a) from the Closing Date to the date on which the
Administrator receives a Compliance Certificate for the second full fiscal
quarter ending after the Closing Date pursuant to Section 6.01(b), the
Applicable Rate set forth as Pricing Level 3 in the grid below and
(b) thereafter, the applicable percentage per annum set forth below determined
by

-2-



--------------------------------------------------------------------------------



 



reference to the Consolidated Senior Secured Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrator pursuant to
Section 6.01(b):

                                          Applicable Rate     Consolidated      
                  Senior                         Secured           Applicable
Rate   Applicable Rate     Pricing   Leverage   Commitment   for Eurocurrency  
for Base Rate   Letter of Credit Level   Ratio   Fee   Rate Loans   Loans   Fee
1
    < 1.00x     50.0 bps   275.0 bps   175.0 bps   275.0 bps  
2
  > 1.00x but   50.0 bps   300.0 bps   200.0 bps   300.0 bps
 
    < 1.50x                                    
3
  > 1.50x but   55.0 bps   350.0 bps   250.0 bps   350.0 bps
 
    < 2.00x                                    
4
  > 2.00x but   65.0 bps   400.0 bps   300.0 bps   400.0 bps
 
    < 2.50x                                    
5
    > 2.50x     75.0 bps   450.0 bps   350.0 bps   450.0 bps

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Senior Secured Leverage Ratio shall become effective as of the date
a Compliance Certificate is received by the Administrator pursuant to
Section 6.01(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered.
     Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrator or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
     “Applicant Borrower” has the meaning specified in Section 2.14(a).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.

-3-



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Company and each
Co-Administrative Agent, in substantially the form of Exhibit E or any other
form approved by each Co-Administrative Agent.
     “AUD” or “Australian Dollar” means the lawful currency of Australia.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended December 31, 2008,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
     “Australian Letter of Credit” means, collectively, the irrevocable standby
letters of credit issued by (i) JPMorgan Chase Bank, N.A. in favor of JPMorgan
Chase Bank, N.A. (Australia) for the account of KAIC (or Kaman Aerospace
Corporation, as successor by merger to KAIC), in an aggregate outstanding amount
not to exceed AUD39,516,000 at any time, pursuant to that certain Continuing
Agreement for Commercial & Standby Letters of Credit among Kaman Corporation,
KAIC and JPMorgan Chase Bank, N.A., dated September 4, 2008 and (ii) JPMorgan
Chase Bank, N.A. (Australia) in favor of The Commonwealth of Australia for the
account of KAIC (or Kaman Aerospace Corporation, as successor by merger to
KAIC), in an aggregate outstanding amount not to exceed AUD39,516,000 at any
time, pursuant to that certain Settlement Deed dated March 19, 2008 (as amended
prior to the date hereof), by and among The Commonwealth of Australia as
represented by the Department of Defense, KAIC, Kaman Aerospace Corporation, and
Kaman Corporation; provided, however, that for purposes of calculating the L/C
Obligations, the foregoing Letters of Credit shall be calculated as one Letter
of Credit in an aggregate amount not to exceed AUD39,516,000 at any time.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”, and (c) BBA LIBOR for a Loan in Dollars for a
one-month Interest Period, plus 1.00%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

-4-



--------------------------------------------------------------------------------



 



     “Base Rate Loan” means all or any portion of any Loan made hereunder that
bears interest based on the Base Rate. All Base Rate Loans shall be denominated
in Dollars.
     “BBA LIBOR” means the British Bankers Association LIBOR Rate, as published
by Reuters (or, where the rate is undeterminable from Reuters, another
commercially available source providing quotations of BBA LIBOR as designated by
the Administrator from time to time) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of the applicable Interest Period.
     “Borrower” and “Borrowers” each has the meaning specified in the
introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
     “Brookhouse Investments” means Investments in an amount not to exceed
$125,000,000 in the aggregate made by the Company or any of its Subsidiaries, in
Kaman UK Holdings Limited or any of its Subsidiaries pursuant to the UK
Acquisition (it being understood that $93,800,000 of such Investments have been
invested prior to the Closing Date and the remaining $31,200,000 of such
Investments may be made after the Closing Date); provided, however, that to the
extent any such Investments are in the form of intercompany loans, such
intercompany loans may be repaid and additional intercompany loans may be made
in an aggregate amount not to exceed the amount of such repayments.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, (i) the state where the Administrator’s Funding Office with respect
to Obligations denominated in Dollars is located, (ii) Hartford, Connecticut,
(iii) New York, New York or (iv) Boston, Massachusetts, and:
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on

-5-



--------------------------------------------------------------------------------



 



which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
     “Canadian Dollar” or “CAD” means the lawful currency of Canada.
     “Capital Expenditures” means, with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
     “Cash Collateralize” has the meaning specified in Section 2.03(h).
     “Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;
     (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 270 days from the
date of acquisition thereof;
     (c) commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than 270 days from the date of acquisition
thereof; and
     (d) Investments, classified in accordance with GAAP as current assets of
any Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

-6-



--------------------------------------------------------------------------------



 



     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
     “Cash Management Bank” means any Person that is a Lender or an Affiliate of
a Lender and is party to a Cash Management Agreement (or was a Lender or an
Affiliate of a Lender at the time such Person entered into such Cash Management
Agreement) in its capacity as a party to such Cash Management Agreement.
     “CFC” means a Person that is a controlled foreign corporation under
Section 957 of the Code.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

-7-



--------------------------------------------------------------------------------



 



     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Co-Administrative Agent” and “Co-Administrative Agents” shall have the
respective meanings ascribed to such terms in the introductory paragraph hereto.
     “Code” means the Internal Revenue Code of 1986 and all rules and
regulations promulgated pursuant thereto, as the same may from time to time be
supplemented or amended.
     “Co-Lead Arrangers” means Banc of America Securities LLC, Scotia Capital
and RBS Securities Inc, in their respective capacities as co-lead arrangers and
co-book managers.
     “Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the Collateral
Agent for the benefit of the Secured Parties.
     “Collateral Agent” has the meaning specified in the introductory paragraph
hereto.
     “Collateral Documents” means, collectively, the Security Agreement, the
Securities Pledge Agreement, the Share Charge, the Intellectual Property
Security Agreements, each of the security agreements, pledge agreements or other
similar agreements or supplements delivered to the Collateral Agent pursuant to
Section 4.01 or Section 6.13, and each of the other agreements, instruments,
supplements or documents that creates or purports to create a Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
     “Company” has the meaning specified in the introductory paragraph hereto.
     “Company Guarantee” means the Company Guarantee made by the Company in
favor of the Secured Parties, in form and substance reasonably satisfactory to
the Co-Administrative

-8-



--------------------------------------------------------------------------------



 



Agents, as amended, supplemented, amended and restated or otherwise modified
from time to time.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated Adjusted Fixed Charge Coverage Ratio” means, at any date of
determination, the ratio of (a) Consolidated EBITA for the most recently
completed Measurement Period, to (b) the sum of (i) Consolidated Interest
Charges (net of cash income from Investments) payable in cash, (ii) the
aggregate principal amount of all regularly scheduled principal payments of
outstanding Indebtedness for borrowed money, (iii) all dividends or other
distributions with respect to any Equity Interests of the Company or any
Subsidiary payable in cash, and (iv) the aggregate amount of Federal, state,
local, and foreign income taxes paid in cash, in each case, for or by the
Company and its Subsidiaries for or during such Measurement Period.
     “Consolidated EBITA” means, for any period, Consolidated EBITDA minus
depreciation expense to the extent such expense is included in calculating
Consolidated EBITDA.
     “Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income tax expense by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense and (iv) other non-recurring or extraordinary expenses of
the Company and its Subsidiaries reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax benefits of the Company and its
Subsidiaries for such period and (ii) all non-recurring or extraordinary gains
of the Company and its Subsidiaries increasing such Consolidated Net Income
which do not represent a cash item in such period or any future period.
     “Consolidated Interest Charges” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.
     “Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for that period.
     “Consolidated Net Worth” means the Company’s consolidated shareholders’
equity on any date of determination (including any and all Qualifying Preferred
Stock) as determined under GAAP.

-9-



--------------------------------------------------------------------------------



 



     “Consolidated Senior Secured Indebtedness” means Consolidated Total
Indebtedness of the Company and its Subsidiaries to the extent such Indebtedness
is secured by a Lien (including, without limitation, the Obligations and the
obligations under the Term Loan Documents).
     “Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
the last day of the most recently ended Measurement Period to (b) Consolidated
EBITDA for such Measurement Period.
     “Consolidated Total Indebtedness” means, as of any date of determination,
consolidated Indebtedness (which amount, for the avoidance of doubt, shall
include all types of Indebtedness listed in the definition of such term
contained herein) of the Company and its Subsidiaries in accordance with GAAP.
     “Consolidated Total Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Indebtedness as of the last day of the most
recently ended Measurement Period to (b) Consolidated EBITDA for such
Measurement Period.
     “Contingent Liability” means any liability, indebtedness or obligation of
the type described in Section 7.03.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Copyright Security Agreement” means that certain Memorandum of Grant of
Security Interest in Copyrights, executed and delivered on the Closing Date,
among the Loan Parties and the Collateral Agent, in form and substance
reasonably satisfactory to the Collateral Agent and any other Copyright Security
Agreement or joinder or supplement thereto that may be entered into after the
Closing Date, each as amended, supplemented or otherwise modified from time to
time.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.

-10-



--------------------------------------------------------------------------------



 



     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to the
Administrator or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute or unless such failure has been cured, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Designated Borrower” has the meaning specified in the introductory
paragraph hereto.
     “Designated Borrower Notice” has the meaning specified in Section 2.14(a).
     “Designated Borrower Request and Assumption Agreement” has the meaning
specified in Section 2.14(a).
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrator or the L/C Issuer, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of the United States, a state thereof or the District of Columbia.
     “Domestic Subsidiary Guarantee” means each Domestic Subsidiary Guarantee
executed and delivered by each Domestic Subsidiary of the Company in favor of
the Secured Parties, in form and substance reasonably satisfactory to the
Co-Administrative Agents, as amended, supplemented, amended and restated or
otherwise modified from time to time.
     “Domestic Subsidiary Guarantor” means any Domestic Subsidiary of the
Company which (i) has executed a Domestic Subsidiary Guarantee pursuant to
Section 4.01(a) of this Agreement on the Closing Date or (ii) is required to
execute a Domestic Subsidiary Guarantee in accordance with Section 6.13 of this
Agreement.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) each Co-Administrative Agent, the L/C Issuer and the Swing Line
Lender, and (ii) unless an Event of

-11-



--------------------------------------------------------------------------------



 



Default has occurred and is continuing, the Company (each such approval not to
be unreasonably withheld or delayed); provided, that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Company or any of the
Company’s Affiliates or Subsidiaries.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to, or operation of, a single or unified
European currency.
     “Environmental Laws” means any and all Requirements of Law regulating,
relating to or imposing liability or standards or conduct concerning, any
Hazardous Materials or environmental protection.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from, or based upon,
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974 and all
rules and regulations promulgated pursuant thereto, as the same may from time to
time be supplemented or amended.
     “ERISA Affiliate” means, with respect to any Borrower, any trade or
business (whether or not incorporated) under common control with such Borrower
within the meaning of Section 414(b), (c), (m) or (o) of the Code.
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Company, any Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Company, any
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan;

-12-



--------------------------------------------------------------------------------



 



(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company, any Borrower or any ERISA Affiliate.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to BBA LIBOR for deposits in
the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period. If such rate is not available at
such time for any reason, then the “Eurocurrency Rate” for such Interest Period
shall be the rate per annum determined by the Administrator to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurocurrency Rate Loan” means a Committed Loan that bears interest at a
rate based on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated
in Dollars or in an Alternative Currency. All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to each Co-Administrative Agent, the
Administrator, the Collateral Agent, any Lender, the L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of any
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Company under Section 10.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from such Borrower with respect

-13-



--------------------------------------------------------------------------------



 



to such withholding tax pursuant to Section 3.01(a)(ii) or (iii).
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Loan Party to any Lender hereunder or under
any other Loan Document, provided that such Lender shall have complied with
Section 3.01(e)(i).
     “Existing Credit Agreement” means that certain Revolving Credit Agreement
dated as of August 5, 2005 among the Company, the Borrowers, Scotia Capital and
Bank of America as Co-Administrative Agents, Bank of America as Administrator,
and a syndicate of lenders, as amended and in effect from time to time.
     “Existing Letters of Credit” means the Australian Letter of Credit and the
other Letters of Credit existing as of the date hereof and listed on
Schedule 1.01A attached hereto.
     “FASB Standards” means the standards established by the Financial
Accounting Standards Board, in effect from time to time.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrator.
     “Fee Letters” means the Administrator Fee Letter, the Joint Arranger Fee
Letter and the RBS Fee Letter.
     “Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, the United
States, each state thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
     “Foreign Loan Party” means a Loan Party that is a Foreign Subsidiary.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, a state thereof or the District
of Columbia.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

-14-



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles, as in effect from
time to time, applied on a consistent basis.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, in relation to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any liabilities of any other Person in any manner, whether directly
or indirectly. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender
and is party to a Swap Contract required or permitted under Article VI or VII
(or was a Lender or an Affiliate of a Lender at the time such Person entered
into such Swap Contract) in its capacity as a party to such Swap Contract.
     “Honor Date” has the meaning specified in Section 2.03(d)(i).
     “Increase Effective Date” has the meaning specified in Section 2.15(d).
     “Impacted Lender” means a Defaulting Lender or a Lender as to which (a) any
Co-Administrative Agent, the Administrator or L/C Issuer has a good faith belief
that such Lender has defaulted in fulfilling its obligations under one or more
other syndicated credit facilities or (b) an entity that controls such Lender
has been deemed insolvent or become the subject of any proceeding under any
Debtor Relief Law.
     “Indebtedness” means, in relation to any Person, without duplication:
(a) all obligations of such Person for borrowed money; (b) all obligations of
such Person evidenced by bonds, debentures or notes or similar instruments which
(in the case of such similar instruments only) are held by financial
institutions; (c) all obligations, contingent or otherwise, relative to the
Stated Amount of (i) all Letters of Credit, and (ii) any other letters of
credit, whether or not drawn, issued for the account of such Person; (d) all
obligations of such Person upon which interest charges are customarily paid,
excluding trade indebtedness incurred in the ordinary course of business;
(e) all obligations of such Person issued or assumed as the deferred purchase
price of property (other than trade indebtedness incurred in the ordinary course
of business); (f)

-15-



--------------------------------------------------------------------------------



 



all capitalized lease obligations of such Person; (g) all obligations of such
Person as an account party in respect of bankers’ acceptances; and (h) all
Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capitalized lease as of any
date shall be deemed to be the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Information” has the meaning specified in Section 10.07.
     “Intellectual Property Security Agreements” means the Trademark Security
Agreement, the Patent Security Agreement and the Copyright Security Agreement.
     “Intercreditor Agreement” means that certain Intercreditor Agreement dated
as of even date herewith by and among the Administrator, on behalf of the
Lenders, Bank of America, as “Administrator” on behalf of the Term Loan Lenders,
Bank of America, as Collateral Agent, and acknowledged by the Loan Parties, as
amended, restated, supplemented or otherwise modified from time to time, in
substantially the form of Exhibit F hereto.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.
     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.

-16-



--------------------------------------------------------------------------------



 



     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “IP Rights” has the meaning specified in Section 5.22.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
     “Joint Arranger Fee Letter” means that letter, dated as of August 5, 2009,
among Banc of America Securities LLC, Scotia Capital and the Company in
connection with this Agreement.
     “KAIC” means Kaman Aerospace International Corporation, a Connecticut
corporation.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars or in an
Alternative Currency, as applicable.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing or a Swing Line Borrowing. All L/C
Borrowings shall be denominated in Dollars or in an Alternative Currency, as
applicable.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means (a) Bank of America, in its capacity as the issuer of
the Letters of Credit, other than the Australian Letter of Credit and
(b) JPMorgan Chase Bank, N.A., in its capacity as the issuer of the Australian
Letter of Credit. At the request of either Co-Administrative Agent, another
Lender or an Affiliate of either Co-Administrative Agent may issue one or more
Letters of Credit hereunder; provided, that the prior written consent of the
Company (which consent shall not be unreasonably withheld or delayed) shall be
required as to any such other Lender and, if the debt rating of such Affiliate
is less than that of the applicable

-17-



--------------------------------------------------------------------------------



 



Co-Administrative Agent, as to any such Affiliate. The Company’s consent shall
be deemed to be reasonably withheld if the beneficiary of the Letter of Credit
declines to accept the Letter of Credit of such other Lender or such Affiliate.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lending Office” means, as to any Lender, the offices, branches and
Affiliates of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other offices, branches and Affiliates as a Lender may
from time to time notify the Company and the Administrator.
     “Letter of Credit” means any standby letter of credit issued hereunder and
shall include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.09(c).
     “Letter of Credit Sublimit” means an amount equal to $75,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or

-18-



--------------------------------------------------------------------------------



 



other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Line Banks” means (a) Scotia Capital, together with any Affiliate thereof,
and (b) RBS Citizens, National Association, together with any Affiliate thereof,
in each case, so long as such Person (or its Affiliate) remains a Lender
hereunder.
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.
     “Loan Documents” means (i) this Agreement, the Notes, each Issuer Document,
each Domestic Subsidiary Guarantee, the Company Guarantee, each Swing Line Loan
Notice, each Committed Loan Notice, each Designated Borrower Request and
Assumption Agreement, each Collateral Document, each Fee Letter, the
Intercreditor Agreement and each other letter (including, without limitation,
fee letters), notice, agreement, certificate, document or instrument delivered
in connection with this Agreement and (ii) any agreements or instruments
pursuant to which the Obligations of the Company or any other Loan Party under
this Agreement, any of the Notes or any of the other Loan Documents are
refunded, refinanced or replaced (in whole or in part) from time to time, as
such agreements, certificates, documents and instruments referred to in clauses
(i) and (ii) of this definition may from time to time be amended, supplemented,
restated, renewed or otherwise modified.
     “Loan Parties” means the Company, each Designated Borrower, each Domestic
Subsidiary Guarantor, and any other Subsidiary of the Company obligated under
any Loan Document.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01B.
     “Material Adverse Effect” means any of the following: (a) any materially
adverse effect on the business, assets, properties, operations, prospects or
condition, financial or otherwise, of the Company and its Subsidiaries taken as
a whole; (b) any material impairment of the ability of the Borrowers, when taken
together as a whole, to perform any of their respective obligations under this
Agreement, the Notes or any other Loan Document; (c) any impairment of the
ability of any Domestic Subsidiary Guarantor to perform any of its obligations
under any Domestic Subsidiary Guarantee or other Loan Documents which impairment
would either (i) have a material adverse effect on the obligations of all the
Domestic Subsidiary Guarantors under the Domestic Subsidiary Guarantees or such
other Loan Document, when taken together as a whole, or (ii) result in
non-compliance with Section 6.07; or (d) any impairment of the validity or
enforceability of this Agreement, the Notes or any other Loan Documents or any
of the rights, remedies or benefits to any Co-Administrative Agent, the
Collateral Agent, the Administrator or the Lenders under this Agreement, the
Notes, any Domestic Subsidiary Guarantee, any Collateral Document or any other
Loan Document.
     “Material Subsidiary” means any Subsidiary that is not a Non-Material
Subsidiary.
     “Maturity Date” means three years from the Closing Date; provided, however,
that if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

-19-



--------------------------------------------------------------------------------



 



     “Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company, any Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
six plan years, has made or been obligated to make contributions.
     “New Zealand Dollar” means the lawful currency of New Zealand.
     “Non-Material Subsidiary” means any Subsidiary from time to time identified
as a Non-Material Subsidiary by the Company in writing to the Co-Administrative
Agents and the Administrator; provided that the revenues of all such
Subsidiaries (on a consolidated basis) for the fiscal year most recently ended
shall not exceed 10% of the consolidated revenues generated by the Company and
its Subsidiaries for such fiscal year.
     “Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement, Secured Hedge Agreement or Secured Line, in each case whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Loan Party thereof
of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding; provided, that Obligations under Secured Cash
Management Agreements, Secured Hedge Agreements, and Secured Lines shall not
exceed $35,000,000 in the aggregate at any time.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

-20-



--------------------------------------------------------------------------------



 



     “Outstanding Amount” means (i) with respect to Committed Loans on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Committed Loans occurring on such date; (ii) with respect to Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Swing Line
Loans occurring on such date; and (iii) with respect to any L/C Obligations on
any date, the Dollar Equivalent amount of the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Company of Unreimbursed Amounts.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrator, the L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
     “Participant” has the meaning specified in Section 10.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “Patent Security Agreement” means that certain Patent Collateral Assignment
and Security Agreement, executed and delivered on the Closing Date, among the
Loan Parties and the Collateral Agent, in form and substance reasonably
satisfactory to the Collateral Agent and any other Patent Security Agreement or
joinder or supplement thereto that may be entered into after the Closing Date,
each as amended, supplemented or otherwise modified from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date as to such Pension Plan of the Pension Protection Act of 2006,
Section 412 of the Code and Section 302 of ERISA each as in effect prior to the
Pension Protection Act of 2006 and, thereafter, Sections 412 and 430 of the Code
and Sections 302 and 303 of ERISA.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company, any
Borrower or any ERISA Affiliate or to which the Company, any Borrower or any
ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding six plan years.

-21-



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established, maintained or contributed to by the Company
or any Borrower or, with respect to any such plan that is subject to the Pension
Funding Rules, any ERISA Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pledged Stock Collateral” means “Pledged Collateral” as defined in
Section 1 of the Securities Pledge Agreement.
     “Pledged Debt” has the meaning specified in Section 4.1 of the Security
Agreement.
     “Public Lender” has the meaning specified in Section 6.02.
     “Qualifying Preferred Stock” means any issued and outstanding preferred
stock of the Company with respect to which no mandatory redemption or repurchase
is or could be required of the Company or any of its Subsidiaries prior to the
Maturity Date.
     “RBS Fee Letter” means that letter, dated as of August 5, 2009, among RBS
Securities, Inc. and the Company in connection with this Agreement.
     “Real Estate” means any real estate owned or operated by the Company or any
of its Subsidiaries.
     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or

-22-



--------------------------------------------------------------------------------



 



deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, vice
president-finance, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrator shall determine or the Required
Lenders shall require as a result of exchange rate fluctuations or similar
circumstances; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, (iv) in the case of
the Existing Letters of Credit, the Closing Date, and (v) such additional dates
as the Administrator or the L/C Issuer shall determine or the Required Lenders
shall require as a result of exchange rate fluctuations or similar
circumstances.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrator or the L/C Issuer, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
     “Scotia Capital” means The Bank of Nova Scotia.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Cash Management Agreement” means any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.
     “Secured Hedge Agreement” means any interest rate Swap Contract permitted
under Article VI or VII that is entered into by and between any Loan Party and
any Hedge Bank.
     “Secured Lines” means (a) so long as Scotia Capital remains a Lender
hereunder, the Operating Credit Facility dated May 21, 1991, as amended on
October 9, 1998, in the amount of CAD 3,250,000 between Scotia Capital and Kaman
Industrial Technologies Ltd. and (b) so long as RBS Citizens, National
Association remains a Lender hereunder, the Multi-Option Facility dated July 28,
2009 in the amount of Sterling 2,000,000 between Royal Bank of Scotland Plc (an
Affiliate of RBS Citizens, National Association), acting as agent for National
Westminster Bank Plc, and Brookhouse Holdings Limited and its Affiliates.

-23-



--------------------------------------------------------------------------------



 



     “Secured Parties” means, collectively, the Co-Administrative Agents, the
Administrator, the Collateral Agent, the Lenders, the L/C Issuer, the Hedge
Banks, the Cash Management Banks, the Line Banks, each co-agent or sub-agent
appointed by the Co-Administrative Agents or the Administrator from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended.
     “Securities Pledge Agreement” means (a) that certain Securities Pledge
Agreement dated as of even date herewith by and among the Loan Parties and the
Collateral Agent, as amended and in effect from time to time and (b) any other
agreement pursuant to which the Equity Interests (or any portion thereof) of a
Subsidiary of any Loan Party are pledged to the Collateral Agent for the benefit
of the Secured Parties to secure the Obligations.
     “Security Agreement” means that certain Security Agreement dated as of even
date herewith by and among the Loan Parties and the Collateral Agent, as amended
and in effect from time to time.
     “Share Charge” means that certain Share Charge dated as of September 17,
2009, by and among Kaman Aerospace Group, Inc., Kaman UK Holdings Limited and
the Collateral Agent.
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Special Notice Currency” means at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
     “Spot Rate” for a currency means the rate determined by the Administrator
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrator
or the L/C Issuer may obtain such spot rate from another financial institution

-24-



--------------------------------------------------------------------------------



 



designated by the Administrator or the L/C Issuer if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that the L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Stated Amount” of each Letter of Credit or, if applicable, other letter of
credit, means the total Dollar amount then available to be drawn under such
Letter of Credit or, if applicable, other letter of credit.
     “Sterling” and “£” mean the lawful currency of the United Kingdom.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which more than 50% of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swedish Kroner” means the lawful currency of Sweden.
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

-25-



--------------------------------------------------------------------------------



 



     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$15,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Swiss Franc” means the lawful currency of Switzerland.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions) creating obligations that do not appear on the balance
sheet of such Person but which, upon the application of any Debtor Relief Laws
to such Person, would be characterized as the indebtedness of such Person
(without regard to accounting treatment).
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrator to be a suitable replacement) is open for the settlement of
payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Term Loans” means the “Loans” as defined in the Term Loan Credit
Agreement.
     “Term Loan Credit Agreement” means that certain Term Loan Credit Agreement,
dated as of October 29, 2008, among the Company, Bank of America and Scotia
Capital, as co-administrative agents for the Term Loan Lenders, Bank of America,
as administrator for the Term Loan Lenders and as Collateral Agent, and the Term
Loan Lenders, as the same shall be amended, supplemented or otherwise modified
from time to time.
     “Term Loan Documents” means the “Loan Documents” as defined in the Term
Loan Credit Agreement.
     “Term Loan Lenders” means those “Lenders” as defined in and party to the
Term Loan Credit Agreement.
     “Threshold Amount” means $10,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Trademark Security Agreement” means that certain Trademark Collateral
Security and Pledge Agreement, executed and delivered on the Closing Date, among
the Loan Parties and the

-26-



--------------------------------------------------------------------------------



 



Collateral Agent, in form and substance reasonably satisfactory to the
Collateral Agent and any other Trademark Security Agreement or joinder or
supplement thereto that may be entered into after the Closing Date, each as
amended, supplemented or otherwise modified from time to time.
     “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurocurrency Rate Loan.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
     “UK Acquisition” has the meaning specified in the Term Loan Agreement.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Pension Funding Rules for the
applicable plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(d)(i).
     “Yen” and “¥” mean the lawful currency of Japan.
     1.02. Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of, or reference to, any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified,

-27-



--------------------------------------------------------------------------------



 



refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03. Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Co-Administrative Agents, the Administrator, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders, which approval shall not be unreasonably withheld);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrator and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     1.04. Rounding. Any financial ratios required to be maintained by any
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05. Exchange Rates; Currency Equivalents. (a) The Administrator or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars)

-28-



--------------------------------------------------------------------------------



 



for purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrator or the L/C Issuer, as applicable.
     (b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrator or the L/C Issuer, as the case may be.
     1.06. Additional Alternative Currencies. (a) The Company may from time to
time request that Eurocurrency Rate Loans be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrator and the Lenders; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrator and the L/C Issuer.
     (b) Any such request shall be made to the Administrator not later than
11:00 a.m., ten (10) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrator and,
in the case of any such request pertaining to Letters of Credit, the L/C Issuer,
in its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrator shall promptly notify each Lender
thereof; and in the case of any such request pertaining to Letters of Credit,
the Administrator shall promptly notify the L/C Issuer thereof. Each Lender (in
the case of any such request pertaining to Eurocurrency Rate Loans) or the L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrator, not later than 11:00 a.m., five (5) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.
     (c) Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrator and all the
Lenders consent to making Eurocurrency Rate Loans in such requested currency,
the Administrator shall so notify the Company and such currency shall thereupon
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any Committed Borrowings of Eurocurrency Rate Loans; and if the Administrator
and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrator shall so notify the Company and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrator shall fail to obtain consent to any request for an additional
currency under this Section 1.06, the Administrator shall promptly so notify the
Company.

-29-



--------------------------------------------------------------------------------



 



     1.07. Change of Currency. Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.
     (a) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrator may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
     (b) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrator may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
     1.08. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.09. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the Stated Amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum Stated Amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum Stated Amount is in effect at such time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01. Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrowers in Dollars or in one or more Alternative Currencies from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such

-30-



--------------------------------------------------------------------------------



 



Lender’s Commitment, (iii) the Loan Parties shall be in compliance with the
requirements set forth in Section 7.13; and (iv) the aggregate Outstanding
Amount of all Committed Loans denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Committed Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.
     2.02. Borrowings, Conversions and Continuations of Committed Loans.
     (a) Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrator, which may be
given by telephone. Each such notice must be received by the Administrator not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Committed Loans, (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Committed Loans. Each telephonic notice by the Company
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrator of a written Committed Loan Notice, appropriately completed and
signed by a Responsible Officer of the Company. Each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof, provided, that
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof.
Except as provided in Sections 2.03(c) and 2.04(c), each Committed Borrowing of,
or conversion to, Base Rate Committed Loans shall be in a principal amount of
$200,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Company is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency of the Committed Loans to be borrowed, and (vii) if applicable, the
Designated Borrower. If the Company fails to specify a currency in a Committed
Loan Notice requesting a Borrowing, then the Committed Loans so requested shall
be made in Dollars. If the Company fails to specify a Type of Committed Loan in
a Committed Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Committed Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Company requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in

-31-



--------------------------------------------------------------------------------



 



any such Committed Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. No Committed Loan
may be converted into or continued as a Committed Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Committed Loan and reborrowed in the other currency.
     (b) Following receipt of a Committed Loan Notice, the Administrator shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrator shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
or continuation of Committed Loans denominated in a currency other than Dollars,
in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrator in Same Day Funds at the Administrator’s Funding
Office for the applicable currency not later than 1:00 p.m., in the case of any
Committed Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrator in the case of any Committed Loan in an
Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrator shall make all funds so received
available to the Company or the other applicable Borrower in like funds as
received by the Administrator either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrator by the Company;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing denominated in Dollars is given by the Company, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the applicable Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
     (d) The Administrator shall promptly notify the Company and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrator shall notify the Company and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than (i) ten (10) Interest
Periods in effect with respect to Committed

-32-



--------------------------------------------------------------------------------



 



Loans denominated in Dollars and (ii) ten (10) Interest Periods in effect with
respect to Committed Loans denominated in Alternative Currencies.
     2.03. Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of any Borrower or any Domestic Subsidiary Guarantor, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrowers or the Domestic Subsidiary Guarantors and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
     (ii) The L/C Issuer shall not issue or extend any Letter of Credit, if:
     (A) the expiry date of such requested Letter of Credit (other than the
Australian Letter of Credit) would occur more than twelve months after the date
of issuance or last extension, unless the Required Lenders have approved such
expiry date, which approval shall not be unreasonably withheld;
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; or
     (C) such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency.

-33-



--------------------------------------------------------------------------------



 



     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the Administrator and the L/C Issuer,
such Letter of Credit is in an initial Stated Amount of less than $50,000;
     (D) such Letter of Credit contains any provision for automatic
reinstatement of the Stated Amount after any drawing thereunder;
     (E) the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency; or
     (F) any Lender is at such time an Impacted Lender, unless the L/C Issuer
has entered into arrangements satisfactory to the L/C Issuer with the Borrowers
and/or such Impacted Lender to eliminate the L/C Issuer’s risk with respect to
such Impacted Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to each
Co-Administrative Agent and the Administrator in Article IX with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the

-34-



--------------------------------------------------------------------------------



 



terms “Administrator” and “Co-Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Existing Letters of Credit. Each Borrower, the Lenders and the L/C
Issuer each agree that (i) any Existing Letter of Credit shall be deemed a
Letter of Credit issued under and governed by this Agreement, (ii) this Credit
Agreement supersedes the Existing Credit Agreement with respect to the Existing
Letters of Credit issued thereunder, and (iii) all Existing Letters of Credit,
from and after the Closing Date, shall be subject to, and governed by, the terms
of this Agreement.
     (c) Procedures for Issuance and Amendment of Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrator) in the form of a Letter of Credit Application, appropriately
completed and signed by a Responsible Officer of the Company. Such Letter of
Credit Application must be received by the L/C Issuer and the Administrator not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrator and the L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may reasonably require. Additionally, the Company shall furnish
to the L/C Issuer and the Administrator such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrator may reasonably
require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrator (by telephone or in writing) that the
Administrator has received a copy of such Letter of Credit Application from the
Company and, if not, the L/C Issuer will provide the Administrator with a copy
thereof. Unless the L/C Issuer has received written notice from any Lender, the
Administrator, any Co-Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit

-35-



--------------------------------------------------------------------------------



 



for the account of the applicable Borrower or Domestic Subsidiary Guarantor or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
     (iii) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrator a true and complete copy of such Letter of Credit or amendment.
     (d) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Company and the Administrator thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrator in an amount equal to the amount of such drawing and in the
applicable currency. If the Company fails to so reimburse the L/C Issuer by such
time, the Administrator shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrator pursuant to this Section 2.03(d)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

-36-



--------------------------------------------------------------------------------



 



     (ii) Each Lender shall upon any notice pursuant to Section 2.03(d)(i) make
funds available to the Administrator for the account of the L/C Issuer, in
Dollars, at the Administrator’s Funding Office for Dollar-denominated payments
in an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrator, whereupon, subject to the provisions of Section 2.03(d)(iii),
each Lender that so makes funds available shall be deemed to have made a Base
Rate Committed Loan to the Company in such amount. The Administrator shall remit
the funds so received to the L/C Issuer in Dollars.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrator for
the account of the L/C Issuer pursuant to Section 2.03(d)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(d) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(d), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(d) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.
     (vi) If any Lender fails to make available to the Administrator for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(d) by the time specified in
Section 2.03(d)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrator), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees

-37-



--------------------------------------------------------------------------------



 



customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Administrator) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
     (e) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(d), if the Administrator receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrator), the Administrator will distribute to such Lender its Applicable
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in Dollars and in the same funds as those received by the
Administrator.
     (ii) If any payment received by the Administrator for the account of the
L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrator for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrator, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
     (f) Obligations Absolute. The obligation of the Company to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the

-38-



--------------------------------------------------------------------------------



 



transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.
     (g) Role of L/C Issuer. Each Lender and the Company agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrator, each Co-Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Company hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Company’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement and this assumption shall not release the L/C Issuer from liability to
the Company for the L/C Issuer’s gross negligence or willful misconduct in
honoring or failing to pay under any Letter of Credit in accordance with the
terms of the following sentence. None of the L/C Issuer, the Administrator, each
Co-Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(f); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,

-39-



--------------------------------------------------------------------------------



 



and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (h) Cash Collateral.
     (i) Upon the request of the Administrator, (A) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (B) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Company shall, in each case, immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations for so long as such L/C Obligations remain
outstanding.
     (ii) In addition, if the Administrator notifies the Company at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 105% of
the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Company shall Cash Collateralize the L/C
Obligations in an amount equal to, and for so long as, the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.
Promptly after any cash collateral provided hereunder shall no longer be
required by this clause (ii), such cash collateral shall be returned to the
Company.
     (iii) The Administrator may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.
     (iv) Sections 2.05 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrator, for the benefit of the L/C Issuer
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrator and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. Each
Borrower hereby grants to the Administrator, for the benefit of the L/C Issuer
and the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.

-40-



--------------------------------------------------------------------------------



 



     (i) Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.
     (j) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of its Subsidiaries inures to the benefit of
the Company, and that the Company’s business derives substantial benefits from
the businesses of such Subsidiaries.
     2.04. Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans in its sole discretion in
Dollars (each such loan, a “Swing Line Loan”) to the Company or the Designated
Borrower, as applicable, from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Committed Loans of any Lender (other than the Swing Line Lender),
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest at
the rate which would otherwise apply to a Eurocurrency Rate Loan for a one-month
Interest Period based on the BBA LIBOR rate in effect on the day on which such
Swing Line Loan is made. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrator,
which may be given by telephone. Each such notice must be received by the Swing
Line Lender and the Administrator not later than 3:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $250,000, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Administrator of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Company. Promptly

-41-



--------------------------------------------------------------------------------



 



after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrator (by telephone or in
writing) that the Administrator has also received such Swing Line Loan Notice
and, if not, the Swing Line Lender will notify the Administrator (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrator (including
at the request of any Lender) prior to 4:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 5:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
Same Day Funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Company (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Company with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrator. Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrator in Same
Day Funds for the account of the Swing Line Lender at the Administrator’s
Funding Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Company in such amount, without
duplication for that portion of the Swing Line Loan being so refinanced. The
Administrator shall remit the funds so received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrator for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
     (iii) If any Lender fails to make available to the Administrator for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the

-42-



--------------------------------------------------------------------------------



 



foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Administrator), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
Swing Line Lender in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrator) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrator, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrator will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

-43-



--------------------------------------------------------------------------------



 



     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender (without duplication of any amounts of the Swing Line
Loans which have been refinanced pursuant to Section 2.04(c)(i)).
     2.05. Prepayments.
     (a) Optional.
     (i) Each Borrower may, upon notice from the Company to the Administrator,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrator not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans and (B) on the date
of prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurocurrency
Rate Loans denominated in Dollars shall be in a principal amount of $1,000,000
or a whole multiple of $1,000,000 in excess thereof; (iii) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof; and (iv) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $200,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to
be prepaid, the Interest Period(s) of such Loans. The Administrator will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Company, the applicable Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.
     (ii) The Company may, upon notice to the Swing Line Lender (with a copy to
the Administrator), at any time or from time to time, voluntarily prepay Swing
Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrator
not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such

-44-



--------------------------------------------------------------------------------



 



prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
     (b) Mandatory.
     (i) If the Administrator notifies the Company at any time that the
Outstanding Amount of all Loans and L/C Obligations denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Company shall, or shall cause a Designated Borrower to,
prepay Loans and/or Cash Collateralize such L/C Obligations in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of
payment/cash collateralization to an amount not to exceed 100% of the
Alternative Currency Sublimit then in effect. Each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages. Promptly after any cash collateral provided
hereunder shall no longer be required by this clause (i), such cash collateral
shall be returned to the Company or applicable Designated Borrower.
     (ii) If the Administrator notifies the Company at any time that the Total
Outstandings at such time exceeds the Aggregate Commitments, then, within two
Business Days after receipt of such notice, the Borrowers shall prepay Loans in
an aggregate amount sufficient to reduce such Total Outstandings as of such date
of payment to an amount not to exceed the Aggregate Commitments.
     2.06. Termination or Reduction of Commitments. The Company may, upon notice
to the Administrator, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrator not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Company shall not terminate or reduce
the Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Alternative Currency Sublimit, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. The
Administrator will promptly notify the Lenders of any such notice of termination
or reduction of the Aggregate Commitments. The amount of any such Aggregate
Commitment reduction shall not be applied to the Alternative Currency Sublimit
or the Letter of Credit Sublimit unless otherwise specified by the Company. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
     2.07. Repayment of Loans. (a) Each Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.

-45-



--------------------------------------------------------------------------------



 



     (b) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.
     2.08. Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in the
case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; (ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to BBA LIBOR on such
borrowing date for a loan in Dollars for a one-month Interest Period plus the
Applicable Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws; provided that any Designated Borrower that is a Foreign
Subsidiary shall only be required to pay such interest at such Default Rate on
the principal amount of all outstanding Obligations with respect to such
Designated Borrower.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09. Fees.
     (a) Commitment Fee. The Company shall pay to the Administrator for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to

-46-



--------------------------------------------------------------------------------



 



the Applicable Rate times the actual daily amount by which the Aggregate
Commitments exceed the sum of (i) the Outstanding Amount of Committed Loans and
(ii) the Outstanding Amount of L/C Obligations. The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
     (b) Other Fees. (i) The Company shall pay to the Co-Lead Arrangers, the
Co-Administrative Agents and the Administrator for their own respective
accounts, in Dollars, fees in the amounts and at the times specified in the
applicable Fee Letters. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.
     (ii) The Company shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
     (c) Letter of Credit Fees. The Company shall pay to the Administrator for
the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.
     (d) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Administrator Fee Letter, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit

-47-



--------------------------------------------------------------------------------



 



shall be determined in accordance with Section 1.09. In addition, the Company
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
     2.10. Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. (a) All computations of interest shall be made on the basis of
a 360-day year and actual days elapsed (which results in more fees or interest,
as applicable, being paid than if computed on the basis of a 365-day year), or,
in the case of interest in respect of Committed Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrator of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.
     (b) If, as a result of any restatement of, or other adjustment to, the
financial statements of the Company or, for any other reason, the Company or the
Lenders determine that (i) the Consolidated Senior Secured Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Senior Secured Leverage Ratio would have
resulted in higher pricing for such period, each Borrower shall immediately and
retroactively be obligated to pay to the Administrator for the account of the
applicable Lenders or the L/C Issuer, as the case may be, promptly on demand by
the Administrator (or, after the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, automatically and without further action by the Administrator,
any Co-Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrator, any
Co-Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(d)(iii), 2.09(b) or 2.08(b) or under Article VIII. The Borrowers’
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.
     (c) If, as a result of any restatement of, or other adjustment to, the
financial statements of the Company or, for any other reason, the Company or the
Lenders determine that (i) the Consolidated Senior Secured Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Senior Secured Leverage Ratio would have
resulted in lower pricing for such period, the Administrator shall use
commercially reasonable efforts to request that the Lenders (or such Persons
that were Lenders at the time such overpayment was made) pay to the
Administrator for the account of the applicable Borrower an amount equal to the
excess of the amount of interest and fees that was actually paid for such period
over the amount of interest and fees that should have been paid for such period.
The Administrator’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

-48-



--------------------------------------------------------------------------------



 



     2.11. Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrator in the ordinary course of business. The accounts or records
maintained by the Administrator and each Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrator in
respect of such matters, the accounts and records of the Administrator shall
control in the absence of manifest error. Upon the request of any Lender to a
Borrower made through the Administrator, such Borrower shall execute and deliver
to such Lender (through the Administrator) a Note, which shall evidence such
Lender’s Loans to such Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrator shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrator and
the accounts and records of any Lender in respect of such matters, the accounts
and records of the Administrator shall control in the absence of manifest error.
     2.12. Payments Generally; Administrator’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrowers hereunder shall be made to the Administrator (unless such payment is
in respect of any fees payable by any Borrower to either of the
Co-Administrative Agents (including in such Co-Administrative Agent’s capacity
as the L/C Issuer hereunder), in which case such payment shall be made directly
to such Co-Administrative Agent) for the account of the respective Lenders to
which such payment is owed, at the Administrator’s Funding Office (or with
respect to such Co-Administrative Agent, at such office as notified to the
Borrowers by it) in Dollars and in Same Day Funds not later than 2:00 p.m. on
the date specified herein. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder with respect to principal and interest on
Loans denominated in an Alternative Currency shall be made to the Administrator,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrator’s Funding Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the Administrator
on the dates specified herein. Without limiting the generality of the foregoing,
the Administrator may require that any payments due under this Agreement be made
in the United States. If, for any reason, any Borrower is prohibited by any Law
from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrator will promptly distribute
to each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrator (i) after
2:00 p.m., in the case of payments in Dollars, or

-49-



--------------------------------------------------------------------------------



 



(ii) after the Applicable Time specified by the Administrator in the case of
payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrator. Unless the
Administrator shall have received notice from a Lender prior to the proposed
date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the case of
any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Committed Borrowing) that such Lender will not make available to the
Administrator such Lender’s share of such Committed Borrowing, the Administrator
may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Committed Borrowing of Base
Rate Loans, that such Lender has made such share available in accordance with
and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrator, then the applicable Lender
and the applicable Borrower severally agree to pay to the Administrator
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrator, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrator in connection with the foregoing, and (B) in the case of a payment
to be made by such Borrower, the interest rate applicable to Base Rate Loans. If
such Borrower and such Lender shall pay such interest to the Administrator for
the same or an overlapping period, the Administrator shall promptly remit to
such Borrower the amount of such interest paid by such Borrower for such period.
If such Lender pays its share of the applicable Committed Borrowing to the
Administrator, then the amount so paid shall constitute such Lender’s Committed
Loan included in such Committed Borrowing. Any payment by such Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrator.
     (ii) Payments by Borrowers; Presumptions by Administrator. Unless the
Administrator shall have received notice from a Borrower prior to the date on
which any payment is due to the Administrator for the account of the Lenders or
the L/C Issuer hereunder that such Borrower will not make such payment, the
Administrator may assume that such Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or the L/C Issuer, as the case may be, the amount due. In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrator forthwith on demand the amount so distributed to such Lender or
the L/C Issuer, in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrator, at the Overnight Rate.

-50-



--------------------------------------------------------------------------------



 



A notice of the Administrator to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrator funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrator because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrator shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, or interest on, any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrator of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by a Borrower pursuant to, and in accordance with, the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of, or sale of, a participation in any of its
Committed Loans or

-51-



--------------------------------------------------------------------------------



 



subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
     2.14. Designated Borrowers.
     (a) The Company may at any time, upon not less than 10 Business Days’
notice from the Company to the Administrator (or such shorter period as may be
agreed by the Administrator in its sole discretion), designate any wholly-owned
Subsidiary of the Company (an “Applicant Borrower”) as a Designated Borrower to
receive Loans hereunder by delivering to the Administrator (which shall promptly
deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit G (a “Designated Borrower Request
and Assumption Agreement”). The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrator and the Lenders shall have received such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrator, as may be required by the Administrator or the Required
Lenders in their sole discretion, and Notes signed by such new Borrowers to the
extent any Lenders so require. If the Administrator and the Required Lenders
agree that an Applicant Borrower shall be entitled to receive Loans hereunder,
then promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrator shall send a notice in substantially the form of Exhibit H (a
“Designated Borrower Notice”) to the Company and the Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Lenders agrees to permit
such Designated Borrower to receive Committed Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Loan Notice or Letter of Credit Application may be submitted by
or on behalf of such Designated Borrower until the date five Business Days after
such effective date; and provided further, that effective as of the date hereof,
the Required Lenders agree that RWG Frankenjura-Industrie Flugwerlager GmbH, a
company organized under the Laws of Germany, may become a “Designated Borrower”
pursuant hereto (subject to satisfaction of the other conditions set forth in
this Section 2.14) without any requirement of further written consent from the
Required Lenders.
     (b) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries shall be several in nature.
     (c) Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.14 hereby irrevocably appoints the Company
as its agent for all

-52-



--------------------------------------------------------------------------------



 



purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.
     (d) The Company may from time to time, upon not less than 5 Business Days’
notice from the Company to the Administrator (or such shorter period as may be
agreed by the Administrator in its sole discretion), terminate a Designated
Borrower’s status as such, provided that there are no outstanding Loans payable
by such Designated Borrower, or other amounts payable by such Designated
Borrower on account of any Loans made to it, as of the effective date of such
termination. The Administrator will promptly notify the Lenders of any such
termination of a Designated Borrower’s status.
     (e) In no event shall the Loans to Designated Borrowers exceed the amount
permitted by Section 7.13(a).
     2.15. Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default, upon notice to
the Administrator (which shall promptly notify the Lenders), the Company may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $75,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000, and
(ii) the Company may make a maximum of four such requests. At the time of
sending such notice, the Company (in consultation with the Administrator) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Lenders).
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrator within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.
     (c) Notification by Administrator; Additional Lenders. The Administrator
shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of each Co-Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Company may also invite additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance satisfactory to each
Co-Administrative Agent, the L/C Issuer, the Swing Line Lender and their
respective counsel.

-53-



--------------------------------------------------------------------------------



 



     (d) Increase Effective Date and Allocations. If the Aggregate Commitments
are increased in accordance with this Section, the Administrator and the Company
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrator shall promptly notify the Company
and the Lenders of the final allocation of such increase and the Increase
Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Company shall deliver to the Administrator a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.07 shall be deemed
to refer to the most recent statements furnished pursuant to Section 6.01, and
(B) no Default exists. The Borrowers shall prepay any Committed Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
     2.16. Collateral and Guaranties.
     (a) Collateral. The Loans and the other Obligations shall be secured by
valid, first priority perfected and enforceable Liens in favor of the Collateral
Agent, for the benefit of the Secured Parties, in all right, title and interest
of each Loan Party (other than a Designated Borrower that is a Foreign
Subsidiary) in all of their personal property and all products and proceeds of
the foregoing, as more fully described in the Collateral Documents; provided,
however, that, with respect to Foreign Subsidiaries, Liens shall only be granted
on 66% of the issued and outstanding Equity Interests of any Foreign Subsidiary
the immediate corporate parent of which is the Company or a Domestic Subsidiary.
The Liens in the Collateral shall be granted to the Collateral Agent for the
benefit of the Secured Parties and shall be valid and perfected first priority
Liens subject to the terms of the Intercreditor Agreement.
     (b) Guarantees. Payment of the Loans and the other Obligations shall be
unconditionally guaranteed by each Domestic Subsidiary Guarantor and the Company
pursuant to a written Domestic Subsidiary Guarantee or the Company Guarantee, as
the case may be, executed by such Loan Party.
     (c) Further Assurances. Each Borrower covenants and agrees that it shall,
and the Company agrees that it shall cause each other Loan Party to, comply with
all terms and conditions of each of the Collateral Documents, the Domestic
Subsidiary Guarantee and the

-54-



--------------------------------------------------------------------------------



 



Company Guarantee to which it is a party and that such Borrower shall, and the
Company agrees that it shall cause each other Loan Party to, at any time and
from time to time at the request of the Co-Administrative Agents, the Collateral
Agent or the Required Lenders execute and deliver such instruments and documents
and do such acts and things as the Co-Administrative Agents, the Collateral
Agent or the Required Lenders may reasonably request in order to provide for or
protect or perfect the Lien of the Collateral Agent in the Collateral, subject
to the terms of Section 2.16(a) above.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01. Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
respective Borrowers hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of, and without
reduction or withholding for, any Taxes. If, however, applicable Laws require
any Borrower or the Administrator to withhold or deduct any Tax, such Tax shall
be withheld or deducted in accordance with such Laws as determined by such
Borrower or the Administrator, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
     (ii) If any Borrower or the Administrator shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrator
shall withhold or make such deductions as are determined by the Administrator to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrator shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrator, Lender or L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
     (iii) If any Borrower or the Administrator shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrator, as required by such Laws,
shall withhold or make such deductions as are determined by it to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Borrower or the Administrator, to the extent
required by such Laws, shall timely pay the full amount so withheld or deducted
by it to the relevant Governmental Authority in accordance with such Laws, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this

-55-



--------------------------------------------------------------------------------



 



Section) the Administrator, Lender or L/C Issuer, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, each Borrower shall, and does hereby, jointly and severally
(or, with respect to any Designated Borrower that is a Foreign Subsidiary,
severally and not jointly), indemnify the Administrator, each Lender and the L/C
Issuer, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on, or attributable to,
amounts payable under this Section) withheld or deducted by such Borrower or the
Administrator or paid by the Administrator, such Lender or the L/C Issuer, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Borrower shall also, and does hereby, jointly and
severally, indemnify the Administrator, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrator as
required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to a Borrower by a Lender or the L/C
Issuer (with a copy to the Administrator), or by the Administrator on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify each Borrower and
the Administrator, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for such Borrower or the Administrator)
incurred by or asserted against such Borrower or the Administrator by any
Governmental Authority as a result of the failure by such Lender or the L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to such Borrower or the
Administrator pursuant to subsection (e). Each Lender and the L/C Issuer hereby
authorizes the Administrator to set off and apply any and all amounts at any
time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the Administrator
under this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrator, any assignment of rights
by, or the replacement of, a Lender or the L/C Issuer, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all other
Obligations.
     (d) Evidence of Payments. Upon request by a Borrower or the Administrator,
as the case may be, after any payment of Taxes by such Borrower or by the
Administrator to a

-56-



--------------------------------------------------------------------------------



 



Governmental Authority as provided in this Section 3.01, such Borrower shall
deliver to the Administrator or the Administrator shall deliver to such
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Borrower or the Administrator, as the case may
be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Company and to the Administrator, at the time or times prescribed by
applicable Laws or when reasonably requested by the Company or the
Administrator, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Company or the
Administrator, as the case may be, to determine (A) whether or not payments made
by the respective Borrowers hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the respective Borrowers pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdictions.
     (ii) Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrator executed originals of Internal Revenue Service Form W-9 or such
other documentation or information prescribed by applicable Laws or reasonably
requested by the Company on behalf of such Borrower or the Administrator as will
enable such Borrower or the Administrator, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Company
and the Administrator (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of such Borrower or the Administrator, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (II) executed originals of Internal Revenue Service Form W-8ECI,

-57-



--------------------------------------------------------------------------------



 



     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrator to
determine the withholding or deduction required to be made.
     (iii) Each Lender shall promptly (A) notify the Company and the
Administrator of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrator make any withholding or deduction for taxes from
amounts payable to such Lender.
     (iv) Each of the Borrowers shall promptly deliver to the Administrator or
any Lender, as the Administrator or such Lender shall reasonably request, on or
prior to the Closing Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrator under such Laws in connection with any payment by
the Administrator or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrator have any obligation to file for or otherwise pursue
on behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be. If
the Administrator, any Lender or the L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under

-58-



--------------------------------------------------------------------------------



 



this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses and net of any loss or gain realized
in the conversion of such funds from or to another currency incurred by the
Administrator, such Lender or the L/C Issuer, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Borrower, upon the request of
the Administrator, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrator, such
Lender or the L/C Issuer in the event the Administrator, such Lender or the L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrator, any Lender or
the L/C Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Borrower or any other
Person.
     3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Company through the Administrator, any obligation
of such Lender to make or continue Eurocurrency Rate Loans in the affected
currency or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to
convert Base Rate Committed Loans to Eurocurrency Rate Loans, shall be suspended
until such Lender notifies the Administrator and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the Administrator), prepay or, if applicable and such Loans are denominated in
Dollars, convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.
     3.03. Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Rate Loan, the Administrator will promptly so notify the
Company and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended until the Administrator (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Company may revoke any
pending request for a Borrowing of, conversion to

-59-



--------------------------------------------------------------------------------



 



or continuation of Eurocurrency Rate Loans in the affected currency or
currencies or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.
     3.04. Increased Costs; Reserves on Eurocurrency Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or the L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer);
     (iii) result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or
     (iv) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in

-60-



--------------------------------------------------------------------------------



 



Letters of Credit held by, such Lender, or the Letters of Credit issued by the
L/C Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Company will pay
(or cause the applicable Designated Borrower to pay) to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
     (e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrator) of
such additional interest or costs from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest or costs shall be due and payable 10 days from receipt of such notice.

-61-



--------------------------------------------------------------------------------



 



     3.05. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrator) from time to time, the Company shall promptly compensate (or
cause the applicable Designated Borrower to compensate) such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;
     (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or
     (d) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
     3.06. Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The

-62-



--------------------------------------------------------------------------------



 



Company hereby agrees to pay (or to cause the applicable Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
     (b) Replacement of Lenders. If (i) any Lender determines that it is
unlawful for such Lender (but not for the other Lenders generally) to make,
maintain or fund Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the Eurocurrency Rate, in each case as set forth in
Section 3.02, (ii) any Lender requests compensation under Section 3.04, or
(iii) any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Company may replace such Lender in accordance with Section 10.13.
     3.07. Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrator.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01. Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     (a) The Co-Administrative Agents’ receipt of the following, each of which
shall be originals or electronically transmitted copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to each
Co-Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement and the Domestic Subsidiary
Guarantee, sufficient in number for distribution to each Co-Administrative
Agent, each Lender and the Company;
     (ii) Notes executed by the Borrowers in favor of each Lender requesting
Notes;
     (iii) each other Loan Document duly executed by each Loan Party, together
with:
     (A) proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Collateral Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described therein,
     (B) evidence of the completion and/or preparation of all other actions,
recordings and filings of or with respect to the Collateral Documents that the
Collateral Agent may deem necessary or desirable in order to perfect the Liens

-63-



--------------------------------------------------------------------------------



 



created thereby (including receipt of duly executed payoff letters and UCC-3
termination statements), and
     (C) certificates representing the Pledged Stock Collateral accompanied by
undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank.
     (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as each Co-Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
     (v) such documents and certifications as each Co-Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Company and each other Loan Party is validly existing, in
good standing (where such concept is applicable) and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
     (vi) a favorable opinion of Murtha Cullina, LLP, counsel to the Loan
Parties, addressed to the Collateral Agent, the Administrator, each
Co-Administrative Agent and each Lender, in form and substance reasonably
satisfactory to such addressees, and as to such matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
     (vii) a favorable opinion of Eversheds LLP, local counsel to Kaman UK
Holdings Limited in the United Kingdom, addressed to the Collateral Agent, the
Administrator, each Co-Administrative Agent and each Lender, in form and
substance reasonably satisfactory to such addressees, and as to such matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;
     (viii) a favorable opinion of Ms. Candace Clark, in-house counsel to the
Loan Parties, addressed to the Collateral Agent, the Administrator, each
Co-Administrative Agent and each Lender, in form and substance reasonably
satisfactory to such addressees, and as to such matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
     (ix) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     (x) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B)

-64-



--------------------------------------------------------------------------------



 



that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect;
     (xi) a certificate attesting to the Solvency of the Company, individually,
and the Loan Parties, taken as a whole, on a consolidated basis, in each case
before and after giving effect to the initial Credit Extension, from the
Company’s chief financial officer;
     (xii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance and corresponding endorsements, naming the Collateral
Agent, on behalf of the Secured Parties, as an additional insured or loss payee,
as the case may be, under all insurance policies maintained with respect to the
assets and properties of the Loan Parties that constitute Collateral;
     (xiii) evidence that the Term Loan Credit Agreement has been or
concurrently with the Closing Date is being amended on terms satisfactory to the
Co-Administrative Agents, the Lenders and the Borrowers;
     (xiv) evidence that the Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated; and
     (xv) such other assurances, certificates, documents, consents or opinions
as any Co-Administrative Agent, the Administrator, the Collateral Agent, the L/C
Issuer, the Swing Line Lender or the Required Lenders reasonably may require.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) The Company shall have paid all fees, charges and disbursements of
counsel to each Co-Administrative Agent, the Co-Lead Arrangers and the
Syndication Agent (directly to such counsel if requested by the
Co-Administrative Agents, the Co-Lead Arrangers and the Syndication Agent) to
the extent invoiced prior to, or on, the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred, or to be
incurred, by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Co-Administrative Agents, the Co-Lead Arrangers and the Syndication
Agent).
     (d) The Closing Date shall have occurred on or before September 30, 2009.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless each Co-Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

-65-



--------------------------------------------------------------------------------



 



     4.02. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
     (a) The representations and warranties of (i) the Borrowers contained
herein and (ii) each Loan Party contained in each other Loan Document or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension (except to the extent that any representation and warranty is
already qualified by materiality, in which case, such representation and
warranty shall be true and correct as written as of such date), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date (except to the extent that any representation and warranty
is already qualified by materiality, in which case, such representation and
warranty shall be true and correct as written as of such earlier date), and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsection (a) of Section 5.06 shall be deemed to refer
to the most recent statements furnished pursuant to Section 6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
     (c) The Administrator and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.
     (d) If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.14 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of each Co-Administrative
Agent.
     (e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of each Co-Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

-66-



--------------------------------------------------------------------------------



 



ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants to each of the Co-Administrative
Agents and the Lenders that:
     5.01. Due Organization; Good Standing; Qualification. The Company and each
of its Subsidiaries are duly organized, validly existing and, as applicable, in
good standing under the Laws of their respective jurisdictions of incorporation,
except where a Subsidiary’s failure to be in good standing would not have a
Material Adverse Effect. Each of the Company and its Subsidiaries has all
requisite corporate power, authority, licenses, consents, approvals and the like
required (a) to own and operate its respective properties (except where the
failure to do so would not have a Material Adverse Effect), (b) to carry on its
respective business as presently conducted and (c) to execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
each is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction wherein the character of the properties owned
or leased by it therein or in which the transaction of its respective business
therein makes such qualification necessary except where failure to comply with
any of the foregoing would not have a Material Adverse Effect.
     5.02. Due Authorization; No Conflicts. The execution, delivery and
performance by each Borrower of this Agreement, the Notes and each other Loan
Document executed or to be executed by it, and the execution, delivery and
performance by each other Loan Party of each Domestic Subsidiary Guarantee, and
each other Loan Document executed or to be executed by it, and each Borrower’s
authority to make the borrowings and obtain the other Credit Extensions
contemplated thereby, have been duly authorized by all necessary corporate or
other action on the part of the Company and each such other Loan Party. Such
execution, delivery, and performance by the Company and each such other Loan
Party, and the making by each Borrower of the borrowings and the obtaining of
the other Credit Extensions contemplated hereby, do not and will not
(a) contravene any provision of such Loan Party’s Organization Documents,
(b) conflict with or result in a breach of the terms, conditions or provisions
of, or constitute a default under or result in the creation of any Lien upon any
of the property of such Loan Party, under any agreement, trust, deed, indenture,
mortgage or other instrument to which such Loan Party is a party or by which
such Loan Party or any of their respective properties is bound or affected,
(c) require any waiver, consent or approval by any creditors, shareholders, or
public authority, or (d) violate any Law.
     5.03. Binding Agreements. This Agreement has been, and each Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is a party thereto. This Agreement constitutes, the Notes and
each other Loan Document, when issued and delivered pursuant hereto for value
received shall constitute, the legal, valid and binding obligations of each of
the Loan Parties that is a party thereto, enforceable in accordance with their
respective terms, except as enforcement may be limited by principles of equity,
bankruptcy, insolvency, or other laws affecting the enforcement of creditors’
rights generally; and each Domestic Subsidiary Guarantee, and each other Loan
Document executed pursuant hereto by each other Loan Party shall, on the due
execution and delivery thereof by such Loan Party, constitute the legal, valid
and binding obligation of such Loan Party enforceable in

-67-



--------------------------------------------------------------------------------



 



accordance with its terms, except as enforcement may be limited by principles of
equity, bankruptcy, insolvency, or other laws affecting the enforcement of
creditors’ rights generally.
     5.04. Subsidiaries; Maintenance of Domestic Subsidiary Guarantee.
     (a) All of the issued and outstanding shares of capital stock of each
Subsidiary of the Company which is owned by the Company or a Subsidiary of the
Company is specifically disclosed in Part (a) of Schedule 5.04, has been validly
issued and is fully paid and non assessable and is free and clear of any Lien
except those created under the Collateral Documents. No rights to subscribe for
additional shares of stock of any Subsidiary have been granted. The Company has
no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.04.
     (b) As of the Closing Date, each Co-Administrative Agent and the Lenders
have the full credit support of the Domestic Subsidiary Guarantors pursuant to
the Domestic Subsidiary Guarantees (guaranteeing in full the payment of all
Obligations pursuant to the Domestic Subsidiary Guarantees).
     5.05. No Default. No Default or Event of Default is continuing.
     5.06. Financial Statements. The Company has furnished to each of the
Lenders: (a) the Audited Financial Statements certified by KPMG LLP, certified
public accountants, and (b) the unaudited consolidated balance sheets of the
Company and its Subsidiaries as of July 3, 2009 and the related consolidated
statements of income, cash flows and shareholders’ equity for the six months
ended as of such date, in each case certified by the president or principal
financial officer of the Company. Such balance sheets and statements have been
prepared in conformity with GAAP applied on a consistent basis throughout the
periods specified and present fairly the financial condition and results of
operations of the Company and its Subsidiaries as at the dates and for the
periods indicated. The balance sheets referred to in this Section 5.06(a) and
the notes thereto disclose all material liabilities, direct or contingent, known
to the Company and its Subsidiaries as of the dates thereof.
     5.07. No Material Adverse Changes. Since December 31, 2008, there has been
no change in the business, assets, operations, prospects, liabilities or
condition, financial or otherwise, of the Company and its Subsidiaries, taken as
a whole, other than changes the effect of which have not had a Material Adverse
Effect.
     5.08. No Material Litigation. No action, suit, investigation or proceeding
is pending or known to be threatened by or against or affecting the Company or
any of its Subsidiaries or any of their respective properties or rights before
any Governmental Authority (a) which involves this Agreement, the Notes or any
other Loan Document or (b) as to which there is a reasonable possibility of an
adverse determination and which, if adversely determined, could, individually or
in the aggregate, result in a Material Adverse Effect.
     5.09. Environmental Compliance. To the best of each Borrower’s knowledge
and belief, the Company and each of its Subsidiaries is in substantial
compliance with all material provisions of applicable Environmental Laws and all
judgments, orders and decrees relating

-68-



--------------------------------------------------------------------------------



 



thereto and binding upon the Company or any of its Subsidiaries, except where
failure to be in compliance would not have a Material Adverse Effect.
     5.10. Liens. The aggregate principal amount of Indebtedness for borrowed
money of the Company and its Subsidiaries (other than Indebtedness in respect of
the Obligations hereunder and the obligations under the Term Loan Credit
Agreement), on a consolidated basis, which is secured by Liens on assets of the
Company or any of its Subsidiaries, does not exceed the greater of $20,000,000
and 10% of Consolidated Net Worth at such time; and the Indebtedness secured by
such Liens is permitted pursuant to Section 7.02.
     5.11. ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Company or any Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification. The Company and each Borrower
and ERISA Affiliate have made all required contributions to each Plan subject to
the Pension Funding Rules, and no application for a funding waiver or an
extension of any amortization period pursuant to the Pension Funding Rules has
been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Company or any
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction under ERISA or
the Code or violation of the fiduciary responsibility rules set forth in Part 4
of Title I of ERISA with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability in an amount that would
result in a Material Adverse Effect; (iii) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither the Company nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Company nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.
     (d) With respect to each scheme or arrangement mandated by a government
other than the United States (a “Foreign Government Scheme or Arrangement”) and
with respect to each employee benefit plan maintained or contributed to by any
Loan Party or any Subsidiary of any Loan Party that is not subject to United
States law (a “Foreign Plan”):

-69-



--------------------------------------------------------------------------------



 



     (i) any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices;
     (ii) the fair market value of the assets of each funded Foreign Plan,
together with the liability of each insurer for any Foreign Plan funded through
insurance or the book reserve established for any Foreign Plan, and any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and
     (iii) each Foreign Plan required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities.
     5.12. Ownership of Properties.
     (a) The Company and each of its Subsidiaries owns good and marketable title
to all of its properties and assets, real and personal (except where the failure
to so own such properties or assets, or have such title, would not have a
Material Adverse Effect),
     (b) Schedule 5.12(b) sets forth a complete and accurate list of all Liens
(other than the Liens otherwise permitted by Section 7.01) on the property or
assets of each Loan Party and each of its Subsidiaries, showing as of the date
hereof the lienholder thereof, the principal amount of the obligations secured
thereby and the property or assets of such Loan Party or such Subsidiary subject
thereto. The property of each Loan Party and each of its Subsidiaries is subject
to no Liens, other than Liens set forth on Schedule 5.12(b), and as otherwise
permitted by Section 7.01.
     (c) Schedule 5.12(c) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.
     5.13. Taxes. Except for Taxes the payment of which is being diligently
contested in good faith after the establishment of any reserves required by
GAAP, consistently applied, the Company and each of its Subsidiaries has filed
all tax returns and reports required by Law to have been filed by it and has
paid or caused to be paid all Taxes, assessments and governmental charges of
every kind thereby shown to be owing which would, in the aggregate, if not paid,
be material as to the Company and its Subsidiaries when taken as a whole or be
reportable under the Securities Exchange Act or required under FASB Standards to
be disclosed on the Company’s consolidated audited financial statements.
     5.14. Regulations U and X. Neither the Company nor any of its Subsidiaries
is engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Loans or Advances, nor any Letters
of Credit, will be used for a purpose which violates, or would be inconsistent
with, F.R.S. Board Regulation U or X. Terms for which meanings are provided in
F.R.S. Board Regulation U or X or any regulations substituted therefor, as from
time to time in effect, are used in this Section with such meanings.

-70-



--------------------------------------------------------------------------------



 



     5.15. Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
     5.16. Accuracy of Information. The Company has disclosed to the
Co-Administrative Agents and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect.
All factual information heretofore or contemporaneously furnished by or on
behalf of the Company or any other Loan Party in writing to the Administrator,
the Collateral Agent, any Co-Administrative Agent, any Lender or the L/C Issuer
for purposes of or in connection with this Agreement or any other Loan Document
or any transaction contemplated hereby or thereby is, and all other such factual
information hereafter furnished by or on behalf of the Company or any other Loan
Party to the Administrator, the Collateral Agent, any Co-Administrative Agent,
any Lender or the L/C Issuer will be, true and correct in every material respect
on the date as of which such information is dated or certified and as of the
date of execution and delivery of this Agreement by the Company, the
Administrator, the Collateral Agent, the Co-Administrative Agents, and the
Lenders, and such information is not, or shall not be, as the case may be,
incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which such
information is furnished and, in the case of projections, on the basis of
reasonable assumptions made in good faith as disclosed in the Loan Documents.
     5.17. Use of Proceeds. The Company shall use the proceeds of the Loans in
accordance with Section 6.12.
     5.18. Compliance with Laws. The Company and each of its Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.19. Representations as to Foreign Subsidiaries. The Company and each
Designated Borrower that is a Foreign Subsidiary represents and warrants to each
Co-Administrative Agent and the Lenders that:
     (a) Such Foreign Subsidiary is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Subsidiary, the “Applicable
Foreign Subsidiary Documents”), and the execution, delivery and performance by
such Foreign Subsidiary of the Applicable Foreign Subsidiary Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Subsidiary nor any of its property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Subsidiary is organized and existing in respect of its obligations
under the Applicable Foreign Subsidiary Documents.

-71-



--------------------------------------------------------------------------------



 



     (b) The Applicable Foreign Subsidiary Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Subsidiary is organized
and existing for the enforcement thereof against such Foreign Subsidiary under
the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Subsidiary Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Subsidiary Documents that the Applicable Foreign Subsidiary Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Subsidiary is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Subsidiary Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Subsidiary Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.
     (c) There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign
Subsidiary is organized and existing either (i) on or by virtue of the execution
or delivery of the Applicable Foreign Subsidiary Documents or (ii) on any
payment to be made by such Foreign Subsidiary pursuant to the Applicable Foreign
Subsidiary Documents, except as has been disclosed to each Co-Administrative
Agent.
     (d) The execution, delivery and performance of the Applicable Foreign
Subsidiary Documents executed by such Foreign Subsidiary are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Subsidiary is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).
     5.20. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Collateral Agent, any Co-Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents.
     5.21. Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies and otherwise
in accordance with the requirements of Section 6.03.
     5.22. Intellectual Property; Licenses, Etc. The Company and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without

-72-



--------------------------------------------------------------------------------



 



conflict with the rights of any other Person, and Schedule 5.22 sets forth a
complete and accurate list of all such federally registered IP Rights owned or
used by the Company and each of its Subsidiaries. To the best knowledge of the
Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any of its Subsidiaries infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Company, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     5.23. Solvency. The Company is, individually, and the Loan Parties are,
taken as a whole, on a consolidated basis, Solvent.
     5.24. Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     The Company covenants and agrees with each of the Co-Administrative Agents,
the L/C Issuer and each of the Lenders that, so long as any Commitments remain
in effect and until such later date as all the Obligations are paid in full in
cash, unless the Required Lenders otherwise consent in writing, the Company
shall and shall cause each of its Subsidiaries to:
     6.01. Financial Statements. Deliver to each of the Co-Administrative Agents
and each of the Lenders and the L/C Issuer (a) within (i) sixty (60) days after
the close of each of the first three quarters of each fiscal year of the Company
and (ii) within one hundred twenty (120) days after the close of each fiscal
year of the Company, the consolidated balance sheets of the Company and its
Subsidiaries as of the close of each such period and consolidated statements of
income, cash flows and shareholders’ equity for such period, prepared in
conformity with GAAP, applied on a basis consistent with that of the preceding
period or containing disclosure of the effect on financial position or results
of operations of any change in the application of GAAP during the period, and
certified by the president or a principal financial officer of the Company as
accurate, true and correct in all material respects; (b) together with each such
balance sheet referred to in clause (a)(i) and (ii) above, a Compliance
Certificate substantially in the form of Exhibit D attached hereto (which
Compliance Certificate shall contain written calculations by the Company in
reasonable detail concerning compliance or non-compliance, as the case may be,
by the Company with the financial covenants referred to herein); (c) together
with the annual consolidated financial statements required to be delivered
pursuant to clause (a)(ii) above for each fiscal year, a report containing an
unqualified opinion of KPMG LLP or a comparable nationally recognized certified
public accounting firm, which opinion shall state that such financial statements
fairly present the financial condition and results of operations of the Company
and its Subsidiaries in accordance with GAAP; (d) promptly upon the written
request of either of the Co-Administrative Agents, such other information about
the business, financial,

-73-



--------------------------------------------------------------------------------



 



legal or corporate affairs of the Company and its Subsidiaries, and any endorser
or guarantor (if any), as either of the Co-Administrative Agents may, from time
to time, reasonably request or in compliance with the terms of the Loan
Documents; and (e) promptly after becoming available, copies of all financial
statements, reports, notices and proxy statements sent by the Company to
stockholders, and of all regular and periodic reports filed by the Company with
any securities exchange or with the SEC or any governmental agency successor to
any or all of the functions of the SEC, and of all press releases issued by the
Company.
As to any information contained in materials furnished pursuant to Section 6.02,
the Company shall not be separately required to furnish such information under
Section 6.01(a)(i) above, but the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
Sections 6.01(a)(ii) above at the times specified therein.
     6.02. Securities Regulation Compliance Reports. Promptly deliver to each of
the Co-Administrative Agents and each of the Lenders and the L/C Issuer a copy
of: (a) all filings including financial statements and reports filed therewith
and amendments thereto made by the Company with the SEC pursuant to the
Securities Act, the Securities Exchange Act, and the rules and regulations
promulgated under either of them; (b) all filings, financial statements and
reports filed therewith and amendments thereto made by the Company with each
securities exchange on which the securities of the Company are listed, if any,
pursuant to the rules and regulations of each such exchange; and (c) all written
communications, financial statements, reports, notices and proxy statements sent
to any class of holders of securities of the Company.
     Documents required to be delivered pursuant to Section 6.01 or
Section 6.02(a) and (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and each Co-Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by any Co-Administrative Agent); provided that the Company shall
notify each Co-Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to each Co-Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. No Co-Administrative Agent shall have any obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
     Each Borrower hereby acknowledges that (a) each Co-Administrative Agent
and/or each Co-Lead Arranger will make available to the Lenders and the L/C
Issuer materials and/or information provided by or on behalf of such Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to any of the
Borrowers or their respective Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’

-74-



--------------------------------------------------------------------------------



 



securities. Each Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Co-Administrative Agents, the Administrator, the Co-Lead
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrowers or their respective securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Co-Administrative
Agents, the Administrator and the Co-Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”
     6.03. Insurance. (a) Keep its properties insured against fire and other
hazards (so-called “All Risk” coverage) in amounts and with companies
satisfactory to each Co-Administrative Agent to the same extent and covering
such risks as are customary and reasonably available in the same or a similar
business; (b) maintain general liability coverage against claims for bodily
injuries or death; and (c) maintain all workers’ compensation, employment or
similar insurance as may be required by applicable Law. Alternatively, the
Company may self-insure in such amounts and in such manner as may be appropriate
in the Company’s industry and in the Company’s reasonable business judgment. The
Company, upon the request of the Collateral Agent, agrees to deliver
certificates evidencing all of the aforesaid insurance policies to the
Collateral Agent, which shall provide for not less than 30 days’ prior notice to
the Collateral Agent of termination, lapse or cancellation of such insurance.
     6.04. Conduct of Business. Do or cause to be done all things necessary to
(a) preserve and keep in full force and effect its legal existence under the
laws of its jurisdiction of incorporation; (b) obtain, preserve, renew, extend
and keep in full force and effect all rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business; (c) comply in all material respects with all
Requirements of Law; (d) comply with all of its Organization Documents;
(e) maintain its qualification to do business in each jurisdiction in which the
conduct of business requires such qualification; and (f) maintain and preserve
all property material to the conduct of its business and keep such property in
good repair, working order and condition from time to time, and make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith may properly be conducted at all times, except, in each
case, (i) where the failure to do so would not have a Material Adverse Effect,
(ii) that the Company may liquidate or dissolve Subsidiaries from time to time
as the Company in the proper exercise of its judgment may determine, so long as
any such liquidation or dissolution shall not (x) either individually or in the
aggregate, have a Material Adverse Effect or (y) be of a Domestic Subsidiary
Guarantor, unless such liquidation or dissolution is by merger into another
Subsidiary which has executed and delivered a Domestic

-75-



--------------------------------------------------------------------------------



 



Subsidiary Guarantee, or results in the replacement of one Domestic Subsidiary
Guarantee with a new Domestic Subsidiary Guarantee, and after giving effect
thereto there shall be no Default or Event of Default hereunder (including in
respect of Section 5.04(b) and Section 6.07) and (iii) the Company may liquidate
or sell such other assets as it may deem advisable, in the proper exercise of
its judgment, so long as such sale or liquidation is in compliance with
Section 7.06 and, after giving effect thereto, the Company is in compliance with
Section 6.07 and the representation and warranty set forth in Section 5.04(b)
shall be true and correct.
     6.05. Records and Accounts. Maintain true records and books of account,
complete and correct in all material respects and in accordance with GAAP, and
maintain adequate accounts and reserves for all Taxes (including income Taxes),
all depreciation, depletion, obsolescence and amortization of its properties,
all other contingencies, and all other proper reserves.
     6.06. Inspection. Permit any officer or employee designated by any
Co-Administrative Agent or any Lender or L/C Issuer to visit and inspect any of
its properties and to examine its books and discuss the affairs, finances and
accounts of the Company or any of its Subsidiaries with its officers, all at
such reasonable times, upon reasonable notice, in a reasonable manner and as
often as any Co-Administrative Agent or any Lender or the L/C Issuer may
reasonably request; provided, however, that when an Event of Default exists each
Co-Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice; provided, further, however, that any such visit, inspection or
examination, whether during the existence of an Event of Default or otherwise
shall be subject to compliance with all applicable security regulations and
requirements of any Governmental Authority and the Company’s reasonable policies
and practices applicable to safeguarding its trade secrets and proprietary
products and practices. The Company agrees with each of the Co-Administrative
Agents and the Lenders and the L/C Issuer that such policies and practices may
restrict access by each Co-Administrative Agent and the Lenders and each L/C
Issuer to certain areas of certain facilities of the Company or its
Subsidiaries, but that such policies and practices shall not restrict in any
material respect access by each Co-Administrative Agent and the Lenders and the
L/C Issuer to personnel of the Company and its Subsidiaries.
     6.07. Domestic Subsidiary Guarantees. The Company shall cause each
Co-Administrative Agent and the Lenders and the L/C Issuer to have at all times
the full credit support of the Domestic Subsidiaries pursuant to the Domestic
Subsidiary Guarantees (guaranteeing in full the payment of all Obligations).
     6.08. Further Assurances. Cooperate with each of the Co-Administrative
Agents and each Lender and the L/C Issuer and take such action and execute such
further instruments and documents as either of the Co-Administrative Agents
shall reasonably request to effect the purposes of this Agreement, the Notes and
the other Loan Documents.
     6.09. Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when

-76-



--------------------------------------------------------------------------------



 



due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, in each case, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Company or such Subsidiary.
     6.10. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     6.11. Notices. Promptly deliver notice in writing to each Co-Administrative
Agent and each Lender:
     (a) upon becoming aware of any Default or Event of Default;
     (b) upon becoming aware of any development that is likely to result in an
Event of Default;
     (c) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;
     (d) of the occurrence of any ERISA Event;
     (e) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b); and
     (f) of the (i) occurrence of any disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b) or (ii) occurrence of any sale of capital stock or other Equity
Interests.
Each notice pursuant to this Section 6.11 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.11(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
     6.12. Use of Proceeds. Use the proceeds of the Credit Extensions for
working capital, Capital Expenditures, refinancing the Existing Credit Agreement
and other general corporate purposes (including, without limitation,
acquisitions permitted hereunder) not in contravention of any Law or of any Loan
Document.

-77-



--------------------------------------------------------------------------------



 



     6.13. Covenant to Guarantee Obligations and Give Security.
     (a) Upon the formation or acquisition of any new direct or indirect
Subsidiary (and with respect to any CFC or a Subsidiary that is held directly or
indirectly by a CFC, subject to Section 2.16) by any Loan Party, then the
Company shall, at the Company’s expense, within 45 days after such formation or
acquisition, cause such Subsidiary, and cause each direct and indirect parent of
such Subsidiary (if it has not already done so), to (i) duly execute and deliver
to each Co-Administrative Agent (A) a Domestic Subsidiary Guarantee or guaranty
supplement, in form and substance satisfactory to each Co-Administrative Agent,
guaranteeing the other Loan Parties’ obligations under the Loan Documents, and
(B) supplements to the Collateral Documents, as applicable, in form and
substance satisfactory to each Co-Administrative Agent (including delivery of
all Pledged Stock Collateral and Pledged Debt in and of such Subsidiary, and
other instruments of the type specified in Section 4.01(a)(iii), securing
payment of all the Obligations of such Subsidiary or such parent, as the case
may be, under the Loan Documents and constituting Liens on all such properties,
(ii) take whatever action (including the filing of Uniform Commercial Code
financing statements and the giving of notices) may be necessary or advisable in
the opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
Liens on the properties purported to be subject to the Collateral Documents
delivered pursuant to this Section 6.13, enforceable against all third parties
in accordance with their terms, and (iii) deliver to each Co-Administrative
Agent, upon the request of each Co-Administrative Agent in its sole discretion,
a signed copy of a favorable opinion, addressed to each Co-Administrative Agent
and the other Secured Parties, of counsel for the Loan Parties acceptable to
each Co-Administrative Agent as to the matters contained in clauses (i) and
(ii) above, and as to such other matters as each Co-Administrative Agent may
reasonably request.
     (b) Subject to Section 2.16, at any time that the revenues generated and/or
assets owned by any Foreign Subsidiary, or group of Foreign Subsidiaries
organized in any single foreign jurisdiction, for the fiscal year most recently
ended equal more than 10% of the consolidated aggregate revenues of the Company
and its Subsidiaries and/or 10% of the consolidated assets of the Company and
its Subsidiaries for such period, the Company shall, to the extent the following
requirements have not previously been satisfied, (x) cause 66% of the Equity
Interests of such Foreign Subsidiary or Foreign Subsidiaries to be pledged
pursuant to a pledge agreement governed under the local law applicable to such
Foreign Subsidiary or Foreign Subsidiaries, which pledge agreement shall be in
form and substance satisfactory to each Co-Administrative Agent and the
Collateral Agent, (y) take whatever action (including the giving of notices) may
be necessary or advisable in the opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and subsisting Liens on the properties purported to be subject to the
pledge agreement delivered pursuant to this Section 6.13, enforceable against
all third parties in accordance with their terms, and (z) deliver to each
Co-Administrative Agent, upon the request of each Co-Administrative Agent in its
sole discretion, a signed copy of a favorable opinion, addressed to each
Co-Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to each Co-Administrative Agent as to the matters contained
in clause (x) and (y) above, and as to such other matters as each
Co-Administrative Agent may reasonably request.

-78-



--------------------------------------------------------------------------------



 



     (c) At any time upon request of any Co-Administrative Agent or the
Collateral Agent, promptly execute and deliver any and all further instruments
and documents and take all such other action as such Co-Administrative Agent or
the Collateral Agent may deem necessary or desirable in obtaining the full
benefits of, or (as applicable) in perfecting and preserving the Liens of, such
guaranties and supplements to the Collateral Documents.
     6.14. Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
     6.15. Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Loan Party
is organized and existing, and all approvals and consents of each other Person
in such jurisdiction, in each case that are required in connection with the Loan
Documents.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
     7.01. Liens. Incur or permit to exist any Lien against any of its property
or assets, whether now owned or hereafter acquired, except:
     (a) any judgment Lien for the payment of money not constituting an Event of
Default under Section 8.01(l);
     (b) easements, rights-of-way, zoning and similar restrictions, encumbrances
or title defects (but specifically excluding mortgages and any other Liens
securing Indebtedness) which, in the aggregate, do not materially detract from
the value of the properties of, and do not materially and adversely interfere
with the ordinary conduct of the business of the applicable Person;
     (c) Liens incurred in the ordinary course of business (such as liens on
inventory granted in connection with the Company’s securing of the Company’s
repayment of reimbursement obligations under banker’s acceptances or commercial
letters of credit but which Liens cover solely the inventory which is the
subject of such banker’s acceptance or commercial letters of credit) which are
not material (individually or in the aggregate) to the Company and its

-79-



--------------------------------------------------------------------------------



 



Subsidiaries when taken as a whole and do not secure Indebtedness for borrowed
money (other than reimbursement obligations under banker’s acceptances or
commercial letters of credit described in the foregoing parenthetical);
     (d) Liens on assets which secure previously existing Indebtedness of
corporations or business entities acquired by the Company or a Subsidiary,
whether by purchase of assets and assumption of liabilities or by purchase of
Equity Interests, merger or consolidation, so long as (i) such acquisition is
otherwise permitted by the terms of this Agreement, (ii) the Company is in
compliance with all of its covenants herein after the completion of such
acquisition, (iii) such Liens were not incurred in contemplation of such
acquisition and as a result of such acquisition, and do not extend to any of the
Company’s or any Subsidiary’s assets owned before such acquisition and (iv) the
Indebtedness secured by such Liens is permitted pursuant to Section 7.02;
provided, that not later than 90 days after any such acquisition the Company
shall extinguish, or cause to be extinguished, such Liens unless those Liens are
otherwise permitted under the terms of any of the other clauses of this
Section 7.01;
     (e) Liens existing on the date hereof and listed on Schedule 5.12(b) and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02;
     (f) carriers’, landlords’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
     (g) any other Liens at any time on assets other than the Collateral owned
by the Company or any of its Subsidiaries; provided that the aggregate amount of
Indebtedness secured by such Liens shall not exceed the greater of $20,000,000
and 10% of Consolidated Net Worth at such time; and provided, further, that the
Indebtedness secured by such Liens shall be permitted pursuant to Section 7.02;
and
     (h) Liens pursuant to any Loan Document or any Term Loan Document.
No Indebtedness or Liens which might be permitted in connection with the
transactions described in clauses (d) and (g) above shall be permitted if, after
giving effect to the incurrence of such Indebtedness or Liens, a violation of
the financial covenants contained in this Article VII would or shall exist.
     7.02. Limitation on Indebtedness. Create, incur or permit to exist or
remain outstanding any Indebtedness except:
     (a) Indebtedness under and in respect of the Loan Documents and the Term
Loan Documents; or

-80-



--------------------------------------------------------------------------------



 



     (b) Indebtedness, the incurrence of which would not cause the Company to be
in violation of the financial covenants set forth below on a pro forma basis
after giving effect thereto;
provided that, in the case of Indebtedness of Subsidiaries which are not
Domestic Subsidiary Guarantors, such Indebtedness (including intercompany loans)
shall not exceed, individually or in the aggregate, $20,000,000 at any time;
provided further that, notwithstanding the foregoing, intercompany Indebtedness
with respect to the Brookhouse Investments shall be permitted.
     7.03. Contingent Liabilities. Assume, guarantee, endorse or otherwise
become liable upon the obligations of any Person or enter into any other
agreement having substantially the same effect as a Guarantee, except for:
     (a) the endorsement of negotiable instruments for deposit or collection or
other transactions in the ordinary course of business which are not material to
the Company and its Subsidiaries when taken as a whole; or
     (b) obligations incurred by the Company or a Subsidiary to a third party
which do not constitute Indebtedness;
provided, that (i) each Subsidiary may guarantee the Obligations of the Company
and each other Loan Party hereunder and under each other Loan Document pursuant
to a Domestic Subsidiary Guarantee, (ii) each Subsidiary may guarantee the
Obligations (as defined in the Term Loan Credit Agreement) of the Borrowers
under the Term Loan Credit Agreement and (iii) subject to Section 7.02, the
Company may guarantee Indebtedness of its Subsidiaries and any Subsidiary may
guarantee Indebtedness of any Borrower or another Subsidiary, so long as the
aggregate amount of all Indebtedness so guaranteed, when totaled with all
Consolidated Total Indebtedness, without duplication (if not already included
therein) shall not result in an Event of Default hereunder; and provided,
further, that the foregoing shall not prohibit contractual indemnities, not
having substantially the same effect as a Guarantee, given in the ordinary
course of business. Neither such contractual indemnities nor contingent
liabilities under clause (b) of this Section 7.03 shall be included for purposes
of calculating any financial covenant under this Agreement.
     7.04. Consolidation or Merger. Enter into or undertake any plan or
agreement or transaction to merge into or consolidate with or into any Person,
unless immediately after the consummation of such merger or consolidation,
(a)(i) in the case of the Company, except as set forth in clause (ii) below, the
Company is the surviving entity, (ii) in the case of the Company, if the Company
elects to reincorporate by merger into a wholly-owned Domestic Subsidiary
Guarantor, such Subsidiary is the surviving entity, and, in the case of such a
reincorporation by merger, (A) such wholly-owned Subsidiary expressly assumes,
in a written instrument executed and delivered to each Co-Administrative Agent,
and in form and substance reasonably satisfactory to each Co-Administrative
Agent, all the Obligations of the Company or such other Loan Party, as the case
may be, under each of the Loan Documents and (B) each Co-Administrative Agent,
the Lenders and the L/C Issuer have received a written opinion of outside legal
counsel to the Company stating that, pursuant to such merger and instrument of
assumption, such wholly-owned Subsidiary has assumed all the Obligations of the
Company or

-81-



--------------------------------------------------------------------------------



 



such other Loan Party under each of the Loan Documents, (iii) in the case of a
merger or consolidation between a Subsidiary and an unaffiliated Person, the
Subsidiary is the surviving entity, (iv) in the case of a merger of a Domestic
Subsidiary Guarantor and a Foreign Subsidiary, such Domestic Subsidiary
Guarantor is the surviving entity, and (v) in the case of a merger of a
Subsidiary and another Subsidiary, if any Subsidiary is a Domestic Subsidiary
Guarantor, such Domestic Subsidiary Guarantor shall be the surviving entity,
(c) the Company’s management remains in control of the merged entity, (d) no
Default or Event of Default hereunder shall exist or would be reasonably likely
to occur as a result of such transaction and (e) the requirements of
Section 7.11 are satisfied. For the purposes of this Section 7.04, the
acquisition by the Company or any Subsidiary of the Company of all or
substantially all of the Equity Interests or all or substantially all of the
assets of any Person shall be deemed to be a consolidation of such Person with
the Company or such Subsidiary, as the case may be.
     7.05. Limitation on Certain Other Fundamental Changes; Amendment to
Organization Documents.
     (a) In the case of the Company, liquidate, wind-up or dissolve itself (or
suffer any liquidation, winding up or dissolution to occur), or make any
liquidating distribution.
     (b) Amend its Organization Documents in a manner adverse to the Lenders and
in a manner inconsistent with the obligations of the Loan Parties under the Loan
Documents.
     7.06. Sale of Assets. Sell, license, lease, transfer or otherwise dispose
of any assets, except for:
     (a) sales of inventory in the ordinary course of business;
     (b) licenses or leases in the ordinary course of business;
     (c) dispositions permitted pursuant to Section 7.04;
     (d) conversions of intercompany Indebtedness held by the Company or any of
its Subsidiaries into equity Investments in any Subsidiary permitted pursuant to
Section 7.17; and
     (e) other sales of assets in an aggregate amount for any Annual Period not
to exceed the Annual Basket Amount; provided that (i) in connection with a sale
in any Annual Period, if the Company or such Subsidiary re-invests such proceeds
in other useful assets of the Company or such Subsidiary within nine months of
the date of such sale and during such Annual Period, the aggregate amount of
such proceeds reinvested shall increase the Annual Basket Amount by an amount
equal to such proceeds reinvested, (ii) such increase to any Annual Basket
Amount shall not exceed $15,000,000 for any Annual Period, (iii) no increase in
any Annual Basket Amount for any Annual Period may be “carried over” to the next
Annual Period, and (iv) in no event shall any such single sale or series of
related sales permitted under this clause (e) exceed $25,000,000 in the
aggregate.
For purposes of this Section 7.06(e), “Annual Basket Amount” shall mean
$25,000,000 plus any increases to such amount provided for in clause (e)(i)
above, and “Annual Period” shall mean

-82-



--------------------------------------------------------------------------------



 



each successive period of twelve consecutive months commencing on the first date
of any such sale of assets after the Closing Date.
     7.07. Affiliate Transactions. Enter into any transaction with an Affiliate,
except (a) upon fair, reasonable and arm’s-length terms, or (b) transactions
between (i) the Company and a Domestic Subsidiary Guarantor, (ii) a Domestic
Subsidiary Guarantor and another Domestic Subsidiary Guarantor, (iii) a Foreign
Subsidiary and another Foreign Subsidiary (other than any Foreign Subsidiary
that is a Borrower), or (iv) subject to Section 7.13, intercompany Investments
permitted pursuant to Section 7.10; provided, however, that notwithstanding any
other provision of this Section 7.07, the Brookhouse Investments shall be
permitted.
     7.08. Certain Restrictive Agreements. Enter into or permit to exist any
indenture, agreement, instrument or other arrangement (other than any Loan
Document or any Term Loan Document), in connection with the incurrence of
Indebtedness which, directly or indirectly, prohibits or limits, or has the
effect of prohibiting or limiting, (a) the incurrence of Indebtedness to the
Lenders pursuant to any Loan Document, or the payment of such Indebtedness or
other Obligations to the Secured Parties or the L/C Issuer, (b) the payment of
dividends by any Subsidiary or the making by any Subsidiary of any advances or
other payments or distributions to the parent of such Subsidiary, (c) any
Domestic Subsidiary Guarantee contemplated hereunder, or (d) the ability of any
Loan Party or any Domestic Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person.
     7.09. Compliance With Environmental Laws. Except in compliance with all
applicable Environmental Laws (and except to the extent that noncompliance would
not have a Material Adverse Effect), (a) use any of the Real Estate or any
portion thereof for the handling, processing, storage or disposal of Hazardous
Materials, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Materials, or (c) generate any Hazardous Materials on any of the Real Estate.
     7.10. Limitation on Investments. Make any Investments, except:
     (a) Investments held by the Company or such Subsidiary in the form of Cash
Equivalents;
     (b) advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (c) Investments of the Company in any Domestic Subsidiary Guarantor and
Investments of any Subsidiary in the Company or in another Subsidiary; provided
that any Investment by a Subsidiary that is a Loan Party shall be either to the
Company or to another Loan Party;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

-83-



--------------------------------------------------------------------------------



 



     (e) Guarantees permitted by Section 7.02;
     (f) acquisitions permitted by Section 7.11;
     (g) the Brookhouse Investments; and
     (h) other Investments not to exceed $25,000,000 in the aggregate during the
term of this Agreement.
     7.11. Limitations on Acquisitions. Enter into any stock or asset
acquisition other than for: (a) the acquisition of assets in the ordinary course
of such Person’s business; and (b) Acquisitions; provided that (i) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(ii) the assets or business subject to such Acquisition is in substantially the
same or similar type of business as the Company, (iii) the board of directors
(in the case of an asset acquisition) and the shareholders (in the case of a
stock acquisition) or both (if required by Law) of any Person to be acquired has
approved the terms of such Acquisition, (iv) the Company has delivered to the
Administrator a notice of its intention to consummate such Acquisition at least
five Business Days prior to the date on which such Acquisition is to be
consummated, (v) any newly created or acquired Subsidiary shall promptly comply
with the requirements of Section 6.13, and (vi) on a pro forma basis no Default
or Event of Default will occur over the twelve (12) month period following the
effective date of such Acquisition; provided, further, that to the extent the
Company or any of its Subsidiaries agrees to, or consummates, any Acquisition
having a purchase price in excess of $100,000,000, the Company shall deliver to
the Administrator on or before the date of such Acquisition, a Compliance
Certificate and pro forma financial statements evidencing such pro forma
compliance.
     7.12. Fiscal Year; Accounting Changes. Permit the fiscal year of the
Company to end on a day other than December 31 or make any change in accounting
policies or reporting practices, except as required by GAAP.
     7.13. Limitations on Transfers to Foreign Subsidiaries. Notwithstanding any
provision herein to the contrary, in no event shall the sum of (a) the principal
amount of all Loans, together with accrued and unpaid interest, provided to
Borrowers that are Foreign Subsidiaries, plus (b) the principal amount of all
Term Loans, together with accrued and unpaid interest, outstanding to Borrowers
that are Foreign Subsidiaries, plus (c) the face amount of all Letters of Credit
issued and outstanding for the account of Foreign Subsidiaries, plus
(d) Contingent Liabilities of Domestic Subsidiaries for the benefit of Foreign
Subsidiaries incurred after the Closing Date, plus (e) Investments of the
Company and Domestic Subsidiaries in Foreign Subsidiaries (including
intercompany loans but excluding the Brookhouse Investments) made after the
Closing Date, exceed $20,000,000 in the aggregate at any one time outstanding.
     7.14. Most Favored Lender. Agree to, with or for the benefit of the
holder(s) of any Indebtedness of, or commitments to provide loans to, the
Company or any of its Subsidiaries under the Term Loan Credit Agreement (or any
refinancing or replacement thereof), any financial or restrictive covenants or
events of default which are more restrictive than, or in addition to, the
financial or negative covenants or Events of Default contained in this
Agreement, or the granting of security, unless the Loan Parties have entered
into an agreement with the

-84-



--------------------------------------------------------------------------------



 



Lenders, in form and substance reasonably satisfactory to the Lenders, whereby
such financial or negative covenants or events of default or provisions
regarding security are added to this Agreement. In addition, if any provisions
of the Term Loan Credit Agreement are updated (including to be consistent with
current practices), the Company will allow this Agreement to be modified or
supplemented on similar terms.
     7.15. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and their Subsidiaries on the date hereof or any business substantially related
or incidental thereto.
     7.16. Use of Proceeds. Use the proceeds of any Credit Extension in any
manner which would result in a violation of the representation contained in
Section 5.14.
     7.17. Prepayments, Etc. of Unsecured Indebtedness. Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any unsecured Indebtedness, except (a) regularly scheduled or required
repayments or redemptions of Indebtedness set forth in Schedule 7.17 and
refinancings and refundings of such Indebtedness in compliance with
Section 7.02, (b) subject to Section 7.13, conversions of intercompany
Indebtedness held by the Company or any of its Subsidiaries into equity
Investments in any Subsidiary, and (c) repayments or redemptions of unsecured
Indebtedness in an aggregate amount not to exceed $5,000,000 in any calendar
year; provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom after giving pro forma effect to such
repayments or redemptions.
     7.18. Financial Covenants.
     (a) Consolidated Senior Secured Leverage Ratio. The Company will not permit
the Consolidated Senior Secured Leverage Ratio as of the end of any Measurement
Period to be greater than 3.00 to 1.00.
     (b) Consolidated Total Leverage Ratio. The Company will not permit the
Consolidated Total Leverage Ratio as of the end of any Measurement Period to be
greater than 3.50 to 1.00.
     (c) Consolidated Adjusted Fixed Charge Coverage Ratio. The Company will not
permit the Consolidated Adjusted Fixed Charge Coverage Ratio as of the end of
any Measurement Period to be less than the ratio set forth below opposite such
Measurement Period:

      Measurement Period   Ratio
Closing Date — March 31, 2011
  1.05 to 1.00
 
   
April 1, 2011 — September 30, 2011
  1.25 to 1.00
 
   
October 1, 2011 and thereafter
  1.35 to 1.00

-85-



--------------------------------------------------------------------------------



 



     7.19. Limitations on Swap Contracts. Create any obligations (contingent or
otherwise) of the Company or any Subsidiary existing or arising under any Swap
Contract, provided, that the Company or any Subsidiary may enter into Swap
Contracts if (i) such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party.
     7.20. Limitation on Obligations under Secured Hedge Agreements, Secured
Cash Management Agreements and Secured Lines. Allow for Obligations under
Secured Hedge Agreements, Secured Cash Management Agreements and Secured Lines
to exceed $35,000,000 in the aggregate at any time; provided, that this
limitation shall not limit the Company or any Subsidiary from incurring
Indebtedness permitted under Section 7.02 to the extent such Indebtedness does
not constitute an “Obligation” as defined hereunder.
ARTICLE VIII.
EVENTS OF DEFAULT; CERTAIN REMEDIES
     8.01. Events of Default. The occurrence of any one or more of the following
events or conditions shall constitute an “Event of Default”:
     (a) Non-Payment of Principal. The principal amount due upon any Loan or L/C
Obligation is not paid when due, whether at maturity, by acceleration or
otherwise, or any Borrower shall fail to deposit any funds as Cash Collateral in
respect of L/C Obligations; or
     (b) Non-Payment of Interest, Fees, Etc. Any interest on any Loan or on any
L/C Obligation, or any fee, or other amount payable or due hereunder or under
any other Loan Document, is not paid within five (5) Business Days of the due
date thereof; or
     (c) Specific Covenants. Any Loan Party fails to perform or observe any
covenant, term or agreement contained in clause (a) of Section 6.04,
Sections 6.07 and 6.13 and Article VII of this Agreement; or
     (d) Other Defaults. Any Loan Party fails to perform or observe any
covenant, term or agreement contained in this Agreement (other than those
referred to in clauses (a) — (c) above) or in any Loan Document on its part to
be performed or observed and such failure continues unremedied for a period of
thirty (30) days after any executive, legal or financial officer of the Company
becomes aware or is notified by either Co-Administrative Agent of such default,
whichever first occurs; or
     (e) Representations and Warranties. Any representation made by the Company
or any other Loan Party in this Agreement or in any other Loan Document shall be
false or incorrect in any material respect on the date as of which made or
deemed to have been made or repeated; or

-86-



--------------------------------------------------------------------------------



 



     (f) Cross-Default. (i) Any “Event of Default” shall occur under the Term
Loan Credit Agreement, as the same is in effect from time to time or (ii) any
obligation of the Company or any Subsidiary for the payment of Indebtedness in
excess of the Threshold Amount, individually or in the aggregate, (A) becomes or
is declared to be due and payable prior to the stated maturity thereof as a
result of a default by the Company or any Subsidiary, (B) is not paid when due
or within any grace period for the payment thereof, or (C) is evidenced or
secured by an agreement pursuant to which there shall occur any default in the
performance or observance of any other term, condition or agreement if the
effect of such default is to cause or permit the holder or holders of such
obligation to cause such obligation to become due prior to its stated maturity;
or
     (g) Insolvency Proceedings, Etc. Any Borrower or any Material Subsidiary
makes an assignment for the benefit of creditors; admits in writing its
inability to pay its debts as they become due; files a voluntary petition in
bankruptcy; is adjudicated bankrupt or insolvent; files or consents to the
filing of any petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment, dissolution, liquidation or similar
relief under any Debtor Relief Law; petitions or applies to any tribunal for any
receiver, liquidator, fiscal agent or any other similar agent or any trustee; or
there is commenced against any Borrower or any such Subsidiary any such
proceeding without the consent of such Borrower or such Subsidiary which is not
dismissed within sixty (60) days after the commencement thereof; or
     (h) Change of Control. Any Change of Control occurs; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrowers under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect, or (ii) the Borrowers or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount that
could reasonably be expected to have a Material Adverse Effect; or
     (j) Invalidity of Loan Documents. This Agreement or any other Loan Document
shall (except in accordance with its terms or except as expressly permitted
herein or therein), in whole or in part, terminate, cease to be effective or
cease to be the legally valid, binding and enforceable obligation of any Loan
Party party thereto; or the Company or any other Loan Party shall, directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability; or
     (k) Judgments. There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of fifteen
(15) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

-87-



--------------------------------------------------------------------------------



 



     (l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Section 6.13(b) shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby.
     8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Co-Administrative Agents shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
     (c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers or any Material Subsidiary under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Co-Administrative Agents or any Lender.
     8.03. Application of Funds. Subject to the terms of the Intercreditor
Agreement, after the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrator in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Co-Administrative Agents, Collateral Agent and
Administrator and amounts payable under Article III) payable to the
Administrator in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be

-88-



--------------------------------------------------------------------------------



 



employees of any Lender or the L/C Issuer) arising under the Loan Documents and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations arising under the Loan Documents, Secured Hedge Agreements,
Secured Cash Management Agreements and Secured Lines, ratably among the Lenders
and the L/C Issuer in proportion to the respective amounts described in this
clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements, Secured Cash Management Agreements and Secured Lines, ratably
among the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks
and the Line Banks in proportion to the respective amounts described in this
clause Fourth held by them;
     Fifth, to the Administrator for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or other Loan Parties, as
applicable, or as otherwise required by Law.
Subject to Section 2.03(d), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Lines shall be excluded from
the application described above if the Administrator has not received written
notice thereof, together with such supporting documentation as the Administrator
may request, from the applicable Cash Management Bank, Hedge Bank or Line Bank,
as the case may be. Each Cash Management Bank, Hedge Bank or Line Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Co-Administrative Agents, the Collateral Agent and the
Administrator pursuant to the terms of Article IX hereof for itself and its
Affiliates as if a “Lender” party hereto.
ARTICLE IX.
THE CO-ADMINISTRATIVE AGENTS, COLLATERAL AGENT AND THE
ADMINISTRATOR
     9.01. Appointment and Authority.
     (a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints each
of Bank of America and Scotia Capital to act on its behalf as Co-Administrative
Agents and Bank of America to act on its behalf as the Administrator hereunder
and under the other Loan Documents

-89-



--------------------------------------------------------------------------------



 



and authorizes each of the Co-Administrative Agents and the Administrator to
take such actions on its behalf and to exercise such powers as are delegated to
each of the Co-Administrative Agents and the Administrator by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of each of
the Co-Administrative Agent, the Administrator, the Lenders and the L/C Issuer,
and no Borrower shall have rights as a third party beneficiary of any of such
provisions.
     (b) Bank of America shall also act as the Collateral Agent under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank, a potential Cash Management Bank or a Line Bank, as applicable) and
the L/C Issuer hereby irrevocably appoints and authorizes Bank of America to act
as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, Bank of
America, as Collateral Agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Collateral Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the Collateral Agent under the Loan Documents) as if set forth in full
herein with respect thereto.
     (c) Each of the Lenders (including in its capacities as a potential Hedge
Bank, a potential Cash Management Bank or a Line Bank, as applicable) hereby
further authorizes the Administrator and the Collateral Agent to enter into the
Intercreditor Agreement and any amendments thereto on behalf of such Lender.
     9.02. Rights as a Lender. The Persons serving as the Co-Administrative
Agents, the Collateral Agent and the Administrator hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not a Co-Administrative Agent, the
Collateral Agent or the Administrator and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Persons serving as the Co-Administrative Agents, the Collateral
Agent and the Administrator hereunder in its individual capacity. Such Persons
and their Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Persons were not a Co-Administrative Agent, the Collateral
Agent or the Administrator hereunder and without any duty to account therefor to
the Lenders.
     9.03. Exculpatory Provisions. None of the Co-Administrative Agents, the
Collateral Agent nor the Administrator shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, none of the Co-Administrative Agents,
the Collateral Agent nor the Administrator:
     (a) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

-90-



--------------------------------------------------------------------------------



 



     (b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that any Co-Administrative
Agent, the Collateral Agent or the Administrator is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that none of the Co-Administrative Agents, the Collateral
Agent nor the Administrator shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose any of the Co-Administrative
Agents, the Collateral Agent or the Administrator to liability or that is
contrary to any Loan Document or applicable law;
     (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, or shall be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to, or obtained by, the Person
serving as a Co-Administrative Agent, the Collateral Agent or the Administrator
or any of their respective Affiliates in any capacity;
     (d) shall be liable for any action taken or not taken by it (i) with the
consent, or at the request, of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as any Co-Administrative
Agent, the Collateral Agent or the Administrator shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct.
Each of the Co-Administrative Agents, the Collateral Agent and the Administrator
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to each of the Co-Administrative Agents, the
Collateral Agent and the Administrator by the Company, a Lender or the L/C
Issuer; and
     (e) shall be responsible for, or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in, or in connection with,
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Co-Administrative Agent, the
Collateral Agent or the Administrator, as the case may be.
     9.04. Reliance by each Co-Administrative Agent, the Collateral Agent and
the Administrator. Each of the Co-Administrative Agents, the Collateral Agent
and the Administrator shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each of the Co-Administrative Agents, the Collateral Agent and
the Administrator also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the

-91-



--------------------------------------------------------------------------------



 



proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrator may presume that
such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrator shall have received notice to the contrary from such Lender or the
L/C Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. Each of the Co-Administrative Agents, the Collateral Agent and the
Administrator may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     9.05. Delegation of Duties. Each of the Co-Administrative Agents, the
Collateral Agent and the Administrator may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by each of the Co-Administrative
Agents, the Collateral Agent or the Administrator, as the case may be. Each of
the Co-Administrative Agents, the Collateral Agent and the Administrator and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the applicable Co-Administrative Agent, the Collateral Agent and the
Administrator, as the case may be, and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Co-Administrative Agent,
the Collateral Agent or Administrator.
     9.06. Resignation of Any Co-Administrative Agent, the Collateral Agent or
the Administrator. Any Co-Administrative Agent, the Collateral Agent or the
Administrator may at any time give notice of its resignation to the Lenders, the
L/C Issuer and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Co-Administrative
Agent, Collateral Agent or Administrator, as the case may be, gives notice of
its resignation, then the retiring Co-Administrative Agent, Collateral Agent or
Administrator, as the case may be, may on behalf of the Lenders and the L/C
Issuer, appoint a successor Co-Administrative Agent, Collateral Agent or
Administrator, as the case may be, meeting the qualifications set forth above;
provided that if the Co-Administrative Agent or Administrator, as the case may
be, shall notify the Company and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Co-Administrative
Agent or Administrator shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Co-Administrative Agents or the Administrator shall instead be made by or to, in
the case of a Co-Administrative Agent, the remaining Co-Administrative Agent,
or, in all other circumstances, each Lender and the L/C Issuer directly, until
such time as the Required Lenders appoint a successor Co-Administrative Agent or
Administrator as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Co-Administrative Agent, Collateral Agent or
Administrator

-92-



--------------------------------------------------------------------------------



 



hereunder, such successor shall succeed to, and become vested with, all of the
rights, powers, privileges and duties of the retiring (or retired)
Co-Administrative Agent, Collateral Agent or Administrator, as the case may be,
and the retiring Co-Administrative Agent, Collateral Agent or Administrator
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section); provided, that the retiring (or retired) Collateral Agent
shall not be released from all of its duties and obligations hereunder or under
the Loan Documents until such time as it shall deliver to the successor
Collateral Agent any documents in its possession that it is holding in its
capacity as Collateral Agent. The fees payable by the Company to a successor
Co-Administrative Agent, the Collateral Agent or Administrator shall be the same
as those payable to its predecessor unless otherwise agreed between the Company
and such successor. After the retiring Co-Administrative Agent’s, Collateral
Agent’s or Administrator’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Co-Administrative Agent, Collateral
Agent or Administrator, its sub-agents and their respective Related Parties in
respect of any actions taken, or omitted to be taken, by any of them while the
retiring Co-Administrative Agent, Collateral Agent or Administrator was acting
as Co-Administrative Agent, Collateral Agent or Administrator, as the case may
be. The Collateral Agent may resign in accordance with the terms of the
Intercreditor Agreement.
Any resignation by Bank of America as Co-Administrative Agent and Administrator
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Co-Administrative Agent and Administrator hereunder, (a) such successor shall
succeed to, and become vested with, all of the rights, powers, privileges and
duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.
     9.07. Non-Reliance on Any Co-Administrative Agent, the Collateral Agent the
Administrator and Other Lenders. Each Lender and the L/C Issuer acknowledges
that it has, independently and without reliance upon any Co-Administrative
Agent, the Collateral Agent, the Administrator or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon any Co-Administrative Agent, the
Collateral Agent, the Administrator or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
     9.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Book Managers, Co-Lead Arrangers, Syndication
Agents or Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or

-93-



--------------------------------------------------------------------------------



 



any of the other Loan Documents, except in its capacity, as applicable, as a
Co-Administrative Agent, the Collateral Agent, the Administrator, a Lender or
the L/C Issuer hereunder.
     9.09. Co-Administrative Agents, Collateral Agent and Administrator May File
Proofs of Claim. In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, any
Co-Administrative Agent, the Collateral Agent or the Administrator (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether any Co-Administrative Agent, the Collateral Agent or the Administrator
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Co-Administrative Agents, the Collateral Agent and the Administrator
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer, the Co-Administrative Agents, the
Collateral Agent, the Administrator and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer, the Co-Administrative Agents,
the Collateral Agent and the Administrator under Sections 2.09 and 10.04)
allowed in such judicial proceeding; provided, that none of the
Co-Administrative Agents, the Collateral Agent or the Administrator shall take
any action under this Section 9.09(a) with respect to Obligations arising under
a Secured Cash Management Agreement, Secured Hedge Agreement or Secured Line,
without the consent of the applicable Cash Management Bank, Hedge Bank or Line
Bank party to such Secured Cash Management Agreement, Secured Hedge Agreement or
Secured Line; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Co-Administrative
Agents, the Collateral Agent or the Administrator and, in the event that any
Co-Administrative Agent, the Collateral Agent or the Administrator shall consent
to the making of such payments directly to the Lenders and the L/C Issuer, to
pay to any Co-Administrative Agent, the Collateral Agent or the Administrator
any amount due for the reasonable compensation, expenses, disbursements and
advances of such Co-Administrative Agent, the Collateral Agent or the
Administrator and its respective agents and counsel, and any other amounts due
the Co-Administrative Agents, the Collateral Agent or the Administrator under
Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Co-Administrative
Agents, the Collateral Agent or the Administrator to authorize or consent to, or
accept, or adopt, on behalf of any Lender or the L/C Issuer any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or the L/C Issuer to authorize the Co-Administrative
Agents, the Collateral Agent or the Administrator to vote in respect of the
claim of any Lender or the L/C Issuer in any such proceeding.

-94-



--------------------------------------------------------------------------------



 



     9.10. Collateral Matters. Each of the Lenders (including in its capacities
as a potential Cash Management Bank, a potential Hedge Bank or a Line Bank, as
applicable) and the L/C Issuer irrevocably authorize the Collateral Agent, at
its option and in its discretion,
     (a) to release any Lien on any property granted to, or held by, the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements, Secured Hedge Agreements and/or Secured Lines) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Co-Administrative
Agents and the L/C Issuer shall have been made), (ii) that is sold or to be sold
as part of, or in connection with, any sale permitted hereunder or under any
other Loan Document, (iii) with respect to Pledged Debt that is converted to
equity in accordance with Section 7.17 or with respect to which the obligation
evidenced thereby has been repaid in full, or (iv) if approved, authorized or
ratified in writing in accordance with Section 10.01; and
     (b) to subordinate any Lien on any property granted to, or held by, the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(g).
     Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property. As specified in this
Section 9.10, the Collateral Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents.
     9.11. Guaranty Matters. Each of the Lenders (including in its capacities as
a potential Cash Management Bank, a potential Hedge Bank or a Line Bank, as
applicable) and the L/C Issuer irrevocably authorize the Administrator, at its
option and in its discretion, to release any Domestic Subsidiary Guarantor from
its obligations under the Domestic Subsidiary Guarantee if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder.
     Upon request by each Co-Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrator’s authority to release any
Domestic Subsidiary Guarantor from its obligations under the Domestic Subsidiary
Guarantee pursuant to this Section 9.11. As specified in this Section 9.11, the
Administrator will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such Domestic Subsidiary Guarantor from its
obligations under the Domestic Subsidiary Guarantee, in each case in accordance
with the terms of the Loan Documents and this Section 9.11.
     9.12. Secured Cash Management Agreements, Secured Hedge Agreements and
Secured Lines. No Cash Management Bank, Hedge Bank or Line Bank that obtains the
benefits of Section 8.03, any Domestic Subsidiary Guarantee or any Collateral by
virtue of the provisions hereof or of any Domestic Subsidiary Guarantee or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any

-95-



--------------------------------------------------------------------------------



 



other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Collateral Agent shall not be required to verify the payment of Obligations
arising under Secured Cash Management Agreements, Secured Hedge Agreements and
Secured Lines unless the Collateral Agent has received written notice of such
Obligations, together with such supporting documentation as the Collateral Agent
may request, from the applicable Cash Management Bank, Hedge Bank or Line Bank,
as the case may be.
ARTICLE X.
MISCELLANEOUS
     10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Co-Administrative Agents, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any mandatory reduction of the
Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;
     (g) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend,

-96-



--------------------------------------------------------------------------------



 



waive or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder without the written consent of each Lender;
     (h) release the Company from the Company Guarantee or release any
Designated Borrower with outstanding Loans, or other amounts on account of any
Loans made to it, payable by such Designated Borrower;
     (i) release all, or substantially all, of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
     (j) release all, or substantially all, of the value of the Domestic
Subsidiary Guarantee without the written consent of each Lender, except to the
extent the release of any Domestic Subsidiary Guarantor is permitted pursuant to
Section 9.11 (in which case such release may be made by the Co-Administrative
Agents);
     (k) amend, modify or waive the provisions of Section 5.04(b), Section 6.06
or Section 7.01 without the written consent of each Lender affected thereby; or
     (l) extend Letter of Credit Expiration Date of any Letter of Credit beyond
Maturity Date;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by each Co-Administrative Agent
in addition to the Lenders required above, affect the rights or duties of each
Co-Administrative Agent under this Agreement or any other Loan Document;
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the applicable parties thereto; (v) no amendment,
waiver or consent shall, unless in writing and signed by the Collateral Agent in
addition to the Lenders required above, affect the rights or duties of the
Collateral Agent under this Agreement; and (vi) no amendment, waiver or consent
shall, unless in writing and signed by the Administrator in addition to the
Lenders required above, affect the rights or duties of the Administrator under
this Agreement. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.
     If any Lender does not consent to a proposed amendment, waiver, consent to
release with respect to any Loan Document that requires consent of each Lender
and that had been approved by the Required Lenders, the Borrower may replace
such non-consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

-97-



--------------------------------------------------------------------------------



 



     10.02. Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to a Borrower, any Co-Administrative Agent, the Collateral Agent,
the Administrator, the L/C Issuer or the Swing Line Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received. Notices and other communications delivered by telecopier or through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by each Co-Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified each
Co-Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Each Co-Administrative Agent, the
Administrator, the Collateral Agent or the Company may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications (including e-mail and Internet or intranet websites) pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless each Co-Administrative Agent, the Administrator or the Collateral Agent,
as applicable, otherwise prescribes, and, with respect to notices and other
communications to the Company or any other Borrower, unless the Company and such
Borrower otherwise agree, (i) notices and other communications sent to an e-mail
address or by telecopier shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

-98-



--------------------------------------------------------------------------------



 



     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any Co-Administrative Agent, the Collateral Agent, the Administrator or
any of their respective Related Parties (collectively, the “Agent Parties”) have
any liability to any Borrower, any Lender, the L/C Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of any Borrower’s or any
Co-Administrative Agent’s, the Collateral Agent’s or the Administrator’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     (d) Change of Address, Etc. Each of the Borrowers, each Co-Administrative
Agent, the Collateral Agent, the Administrator the L/C Issuer and the Swing Line
Lender may change its address, electronic mail address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, electronic mail
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Company, each Co-Administrative Agent, the Collateral
Agent, the Administrator the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify each Co-Administrative Agent and the Administrator
from time to time to ensure that each Co-Administrative Agent and the
Administrator has on record (i) an effective address, contact name, telephone
number, telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
     (e) Reliance by Each Co-Administrative Agent, Collateral Agent,
Administrator, L/C Issuer and Lenders. Each Co-Administrative Agent, the
Collateral Agent, the Administrator, the L/C Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of any
Borrower even if (i) such notices were not made in a manner specified herein,
were

-99-



--------------------------------------------------------------------------------



 



incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify each
Co-Administrative Agent, the Collateral Agent, the Administrator, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Borrower. All telephonic
notices to and other telephonic communications with any Co-Administrative Agent,
the Collateral Agent and the Administrator may be recorded by such
Co-Administrative Agent, the Collateral Agent and the Administrator, and each of
the parties hereto hereby consents to such recording.
     10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Co-Administrative Agent, the Collateral Agent or the Administrator
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, each
Co-Administrative Agent, the Collateral Agent or the Administrator, as the case
may be, in accordance with Section 8.02 for the benefit of all the Lenders and
the L/C Issuer; provided, however, that the foregoing shall not prohibit
(a) each Co-Administrative Agent, the Collateral Agent or the Administrator from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Co-Administrative Agent, Collateral Agent or
Administrator) hereunder and under the other Loan Documents, (b) the L/C Issuer
or the Swing Line Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as a Co-Administrative Agent, the Collateral
Agent or the Administrator hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to each
Co-Administrative Agent, the Collateral Agent or the Administrator, as the case
may be, pursuant to Section 8.02 and (ii) in addition to the matters set forth
in clauses (b), (c) and (d) of the preceding proviso and subject to Section
2.13, any Lender may, with the consent of the Required Lenders, enforce any
rights and remedies available to it and as authorized by the Required Lenders.
     10.04. Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. Each of the Borrowers jointly and severally (or,
with respect to any Designated Borrower that is a Foreign Subsidiary, severally
and not jointly) agrees to pay all out-of-pocket expenses of each of the
Co-Administrative Agents (including due diligence

-100-



--------------------------------------------------------------------------------



 



costs and expenses and reasonable fees and expenses of counsel to the
Co-Administrative Agents), the Administrator (including reasonable fees and
expenses of counsel to the Administrator), the Collateral Agent (including
reasonable fees and expenses of counsel to the Collateral Agent), the L/C Issuer
(including reasonable fees and expenses of counsel to the L/C Issuer) and the
Lenders (including reasonable fees and expenses of counsel to the Lenders)
incurred in connection with: (i) the negotiation, preparation, execution and
delivery of this Agreement and each of the other Loan Documents (including
schedules and exhibits thereto), and any amendments, waivers, consents,
supplements or other modifications to this Agreement or any of the other Loan
Documents as may from time to time be hereafter required, whether or not the
transactions contemplated hereby and thereby are consummated; provided, that the
Borrowers shall not be responsible for the out-of-pocket expenses of the Lenders
in the case of this clause (i); (ii) the collection of Obligations due hereunder
or under any of the other Loan Documents; (iii) the defense, protection,
preservation, realization or enforcement of any of the rights or remedies of any
of the Co-Administrative Agents, the Administrator, the Collateral Agent, the
L/C Issuer or any of the Lenders under any provisions of this Agreement or under
any of the other Loan Documents; (iv) the syndication of the Loans; and/or
(v) except to the extent such action, suit or proceeding arose as a result of
the gross negligence, bad faith or willful misconduct of such Co-Administrative
Agent, the Administrator, the Collateral Agent, the L/C Issuer or such Lender,
any action, suit or proceeding in accordance with this Section 10.04 (whether or
not an Indemnitee is a party or is subject thereto); provided, that no fees and
expenses of counsel for the Lenders (other than the Co-Administrative Agents,
the Administrator and the Collateral Agent) shall be payable by the Company
unless incurred after an Event of Default has occurred.
     (b) Indemnification by the Company. The Company shall indemnify each
Co-Administrative Agent (and any sub-agent thereof), the Collateral Agent, the
Administrator, the Syndication Agent, the Co-Lead Arrangers, each Lender and the
L/C Issuer, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of any Co-Administrative Agent
(and any sub-agent thereof), the Collateral Agent and the Administrator and
their Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing,

-101-



--------------------------------------------------------------------------------



 



whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for breach
in bad faith of such indemnitee’s obligations hereunder or under any other Loan
Document, if the Company or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Co-Administrative Agent (or any sub-agent
thereof), the Collateral Agent, the Administrator, the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to such
Co-Administrative Agent (or any such sub-agent), the Collateral Agent, the
Administrator the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by, or asserted
against, such Co-Administrative Agent (or any such sub-agent), the Collateral
Agent, the Administrator or the L/C Issuer in its capacity as such, or against
any Related Party of any of the foregoing acting for such Co-Administrative
Agent (or any such sub-agent), the Collateral Agent, the Administrator, or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Borrower shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Co-Administrative Agents, the Collateral Agent, the Administrator, the
L/C Issuer and the Swing

-102-



--------------------------------------------------------------------------------



 



Line Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
     10.05. Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to any Co-Administrative Agent, the Collateral Agent,
the Administrator, the L/C Issuer or any Lender, or any Co-Administrative Agent,
the Collateral Agent, the Administrator, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Co-Administrative Agent, the Collateral Agent, the Administrator the L/C Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrator upon demand its applicable share (without duplication) of any
amount so recovered from or repaid by the Administrator, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     10.06. Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each of the Co-Administrative Agents and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Co-Administrative Agents, the Collateral Agent, the Administrator, the L/C
Issuer and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

-103-



--------------------------------------------------------------------------------



 



     (i) Minimum Amounts. Except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrator or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrator and, so long as no Event of Default
has occurred and is continuing, the Company otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i) of this Section and, in
addition:
     (A) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (B) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of any Committed Loan.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrator an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrator may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrator an Administrative
Questionnaire.
     (v) No Assignment to Company. No such assignment shall be made to the
Company or any of the Company’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.

-104-



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the Administrator pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender; provided, however, that to the extent any
such Note replaces an existing Note, such assigning Lender shall use
commercially reasonable efforts to return such existing Note to the applicable
Borrower for cancellation. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.
     (c) Register. The Administrator, acting solely for this purpose as an agent
of the Borrowers, shall maintain at the Administrator’s Funding Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, each of the
Co-Administrative Agents, the Collateral Agent, the Administrator and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, each of the Co-Administrative Agents, the
Collateral Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, any Co-Administrative Agent, the Collateral Agent or
the Administrator, sell participations to any Person (other than a natural
person or the Company or any of the Company’s Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, each Co-Administrative Agent, the Collateral Agent the
Administrator, the Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such

-105-



--------------------------------------------------------------------------------



 



agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may (i) upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(d)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such

-106-



--------------------------------------------------------------------------------



 



succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
     10.07. Treatment of Certain Information; Confidentiality. Each
Co-Administrative Agent, the Collateral Agent, the Administrator, the Lenders
and the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower and its obligations, (g) with the consent of
the Company or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Co-Administrative Agent, the Collateral Agent, the Administrator, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company.
     For purposes of this Section, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to any Co-Administrative Agent, the Collateral Agent, the
Administrator, any Lender or the L/C Issuer on a nonconfidential basis prior to
disclosure by the Company or any Subsidiary, provided that, in the case of
information received from the Company or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Each of the Co-Administrative Agents, the Collateral Agent, the
Administrator, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
     10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any

-107-



--------------------------------------------------------------------------------



 



time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
against any and all of the obligations of such Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower may be contingent or unmatured or are
owed to a branch or office of such Lender or the L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Company and each
Co-Administrative Agent and the Administrator promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Co-Administrative
Agent, the Administrator or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company.
In determining whether the interest contracted for, charged, or received by any
Co-Administrative Agent, the Administrator or a Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
     10.10. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by each Co-Administrative Agent and when each
Co-Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.
     10.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been, or will be, relied

-108-



--------------------------------------------------------------------------------



 



upon by each Co-Administrative Agent, the Collateral Agent, the Administrator
and each Lender, regardless of any investigation made by any Co-Administrative
Agent, the Collateral Agent, the Administrator or any Lender or on their behalf
and notwithstanding that any Co-Administrative Agent, the Collateral Agent, the
Administrator or any Lender may have had notice or knowledge of any Default at
the time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.
     10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13. Replacement of Lenders. If (a) any Lender requests compensation
under Section 3.04, (b) any Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (c) any Lender determines that it is unlawful for such Lender
(but no other Lender) to make, maintain or fund Eurocurrency Rate Loans, or to
determine or charge interest rates based upon the Eurocurrency Rate, in each
case as set forth in Section 3.02, (d) any Lender is a Defaulting Lender or
(e) if any other circumstance exists hereunder that gives the Company the right
to replace a Lender as a party hereto, then the Company may, at its sole expense
and effort, upon notice to such Lender, the Administrator and each
Co-Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with, and subject to, the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) the Company shall have paid (or caused a Designated Borrower to pay) to
the Administrator the assignment fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.

-109-



--------------------------------------------------------------------------------



 



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
     10.14. Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PROVISIONS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).
     (b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
CO-ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ADMINISTRATOR, ANY LENDER OR
THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY NEW YORK
STATE COURT OR FEDERAL COURT SITTING IN NEW YORK. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY NEW YORK STATE COURT OR FEDERAL COURT SITTING IN NEW YORK.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS AT THE PROPERTY ADDRESS PROVIDED FOR

-110-



--------------------------------------------------------------------------------



 



NOTICES IN SECTION 10.02 OR AT SUCH OTHER ADDRESS AS SUCH PARTY SHALL DIRECT FOR
SERVICE OF PROCESS BY WRITTEN NOTIFICATION TO THE OTHER PARTIES. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by each Co-Administrative Agent, the
Collateral Agent, the Administrator and each Co-Lead Arranger, are arm’s-length
commercial transactions between such Borrower and their respective Affiliates,
on the one hand, and each Co-Administrative Agent, the Collateral Agent, the
Administrator and each Co-Lead Arranger, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
Co-Administrative Agent, the Collateral Agent, the Administrator and each
Co-Lead Arranger each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for such Borrower or
any of its respective Affiliates, or any other Person and (B) no
Co-Administrative Agent, the Collateral Agent, the Administrator nor any Co-Lead
Arranger has any obligation to such Borrower or any of its respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) each
Co-Administrative Agent, the Collateral Agent, the Administrator and each
Co-Lead Arranger and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of such Borrower
and its respective Affiliates, and no Co-Administrative Agent, the Collateral
Agent, the Administrator nor any Co-Lead Arranger has any obligation to disclose
any of such interests to the Borrower or any of its respective Affiliates. To
the fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against each Co-Administrative Agent, the
Collateral Agent, the Administrator and

-111-



--------------------------------------------------------------------------------



 



each Co-Lead Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
     10.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     10.18. USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) and each Co-Administrative Agent, the Collateral Agent and
the Administrator (for itself and not on behalf of any Lender) hereby notifies
the Borrowers that pursuant to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of each Borrower and other
information that will allow such Lender, such Co-Administrative Agent, the
Collateral Agent or the Administrator, as applicable, to identify such Borrower
in accordance with the Act. Each Borrower shall, promptly following a request by
such Co-Administrative Agent, the Collateral Agent, the Administrator or any
Lender, provide all documentation and other information that such
Co-Administrative Agent, the Collateral Agent, the Administrator or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
     10.19. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrator could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrator or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrator or such Lender, as the case may be, of
any sum adjudged to be so due in the Judgment Currency, the Administrator or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrator or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrator or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrator or any Lender in such
currency, the Administrator or such Lender, as the case may be, agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

-112-



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank.]

-113-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            KAMAN CORPORATION, as a Borrower
      By:   /s/ Robert D. Starr               Name:   Robert D. Starr       
      Title:   Vice President & Treasurer     

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
Co-Administrative Agent, Administrator, Collateral
Agent L/C Issuer, Swing Live Lender and a Lender
      By:   /s/ Jeffrey J. McLaughlin             Name: Jeffrey J. McLaughlin  
            Title: SVP      

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as
Co-Administrative Agent and as a Lender
      By:   /s/ Todd S. Meller             Name: Todd S. Meller        
      Title: Managing Director      

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            RBS CITIZENS, N.A.,
as Syndication Agent and a Lender
      By:   /s/ Jeffrey C. Lynch             Name: Jeffrey C. Lynch        
      Title: Jeffrey C. Lynch      

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Peter M. Killea              Name:   Peter M. Killea       
     Title:   Vice President     

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Suzannah Harris              Name:   Suzannah Harris       
     Title:   Vice President     

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            TORONTO DOMINION (NEW YORK) LLC, as a Lender
      By:   /s/ Debbi L. Brito              Name:   Debbi L. Brito       
     Title:   Authorized Signatory     

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            BRANCH BANKING AND TRUST COMPANY, as a Lender
      By:   /s/ Troy R. Weaver              Name:   Troy R. Weaver       
     Title:   Senior Vice President     

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By:   /s/ Valerie Schanzer              Name:   Valerie Schanzer       
     Title:   Vice President     

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Stephen J. Corcoran              Name:   Stephen J. Corcoran   
         Title:   Senior Vice President     

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY, as a Lender
      By:   /s/ Jeffrey B. Clark              Name:   Jeffrey B. Clark       
     Title:   Senior Vice President     

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            US BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Kenneth R. Fieler              Name:   Kenneth R. Fieler       
     Title:   Assistant Vice President     

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            SOVEREIGN BANK, as a Lender
      By:   /s/ Rodney C. Scott              Name:   Rodney C. Scott       
     Title:   Senior Vice President     

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Irja R. Osta              Name:   Irja R. Osta       
     Title:   Associate Director              By:   /s/ Marie Haddad        
     Name:   Marie Haddad             Title:   Associate Director     

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
MANDATORY COST FORMULAE
     1. The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:
     (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or
     (b) the requirements of the European Central Bank.
     2. On the first day of each Interest Period (or as soon as possible
thereafter) the Administrator shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrator as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrator will, at the request
of the Company or any Lender, deliver to the Company or such Lender as the case
may be, a statement setting forth the calculation of any Mandatory Cost.
     3. The Additional Cost Rate for any Lender lending from a Lending Office in
a Participating Member State will be the percentage notified by that Lender to
the Administrator. This percentage will be certified by such Lender in its
notice to the Administrator to be its reasonable determination of the cost
(expressed as a percentage of such Lender’s participation in all Loans made from
such Lending Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Loans made from that Lending Office.
     4. The Additional Cost Rate for any Lender lending from a Lending Office in
the United Kingdom will be calculated by the Administrator as follows:
     (a) in relation to any Loan in Sterling:

         
 
  AB+C(B-D)+E x 0.01   per cent per annum  
 
  100 – (A+C)    

     (b) in relation to any Loan in any currency other than Sterling:

             
 
  E x 0.01   per cent per annum
 
    300      

Where:

  “A”   is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 



--------------------------------------------------------------------------------



 



  “B”   is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.08(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.     “C”   is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.     “D”   is the
percentage rate per annum payable by the Bank of England to the Administrator on
interest bearing Special Deposits.     “E”   is designed to compensate Lenders
for amounts payable under the Fees Rules and is calculated by the Administrator
as being the average of the most recent rates of charge supplied by the Lenders
to the Administrator pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

     5. For the purposes of this Schedule:
     (a) “Eligible Liabilities” and “Special Deposits” have the meanings given
to them from time to time under or pursuant to the Bank of England Act 1998 or
(as may be appropriate) by the Bank of England;
     (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;
     (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under
the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated
fee required pursuant to the Fees Rules but taking into account any applicable
discount rate); and
     (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
     6. In application of the above formulae, A, B, C and D will be included in
the formulae as percentages (i.e. 5% will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.
     7. If requested by the Administrator or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrator and the Company, the rate of charge payable by such
Lender to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by such Lender as being the average of the Fee Tariffs
applicable to

 



--------------------------------------------------------------------------------



 



such Lender for that financial year) and expressed in pounds per £1,000,000 of
the Tariff Base of such Lender.
     8. Each Lender shall supply any information required by the Administrator
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:
     (a) the jurisdiction of the Lending Office out of which it is making
available its participation in the relevant Loan; and
     (b) any other information that the Administrator may reasonably require for
such purpose.
     Each Lender shall promptly notify the Administrator in writing of any
change to the information provided by it pursuant to this paragraph.
     9. The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Lender for the purpose of E above shall be determined by
the Administrator based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrator to the contrary, each Lender’s obligations in relation to cash
ratio deposits and Special Deposits are the same as those of a typical bank from
its jurisdiction of incorporation with a lending office in the same jurisdiction
as its Lending Office.
     10. The Administrator shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.
     11. The Administrator shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.
     12. Any determination by the Administrator pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.
     13. The Administrator may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 